 



EXECUTION COPY
Exhibit 10.2
PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
BY AND BETWEEN
THE SELLER PARTIES IDENTIFIED HEREIN
(“Seller”)
and
MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
(“Buyer”)
Dated effective as of March 13, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I PURCHASE AND SALE     1  
 
  Section 1.1.   Agreement of Purchase and Sale     1  
 
  Section 1.2.   Property Defined     3  
 
  Section 1.3.   Purchase Price     3  
 
  Section 1.4.   Payment of Purchase Price     4  
 
  Section 1.5.   Opening of Escrow; Deposit     4  
 
  Section 1.6.   Liquidated Damages     5  
 
  Section 1.7.   Title Company     9  
 
  Section 1.8.   Independent Contract Consideration     9  
 
                ARTICLE II TITLE AND SURVEY     9  
 
  Section 2.1.   Title Contingency Period     9  
 
  Section 2.2.   Title Examination     10  
 
  Section 2.3.   Permitted Exceptions     11  
 
  Section 2.4.   Conveyance of Title     12  
 
                ARTICLE III REVIEW OF PROPERTY     12  
 
  Section 3.1.   Right of Inspection     12  
 
  Section 3.2.   Environmental Reports     14  
 
  Section 3.3.   No Financing Contingency     14  
 
  Section 3.4.   Review of Estoppel Certificates     14  
 
  Section 3.5.   Due Diligence; Right of Termination     16  
 
  Section 3.6.   Rights Upon Termination     17  
 
  Section 3.7.   Shiloh Facility and HS Properties     17  
 
                ARTICLE IV CLOSING     18  
 
  Section 4.1.   Time and Place     18  
 
  Section 4.2.   Seller’s Obligations at Closing     19  
 
  Section 4.3.   Buyer’s Obligations at Closing     21  
 
  Section 4. 4.   Title Company’s Obligations at Closing     22  
 
  Section 4.5.   Credits and Prorations     22  
 
  Section 4.6.   Transaction Taxes and Closing Costs     24  
 
  Section 4.7.   Conditions Precedent to Obligation of Buyer     25  
 
  Section 4.8.   Conditions Precedent to Obligation of Seller     27  
 
  Section 4.9.   Pre-Emptive Rights     28  
 
  Section 4.10.   Termination of Agreement With Respect to Certain Properties  
  28  
 
  Section 4.11.   UCC Financing Statements     28  
 
                ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS     29  
 
  Section 5.1.   Representations and Warranties of Seller     29  
 
  Section 5.2.   Survival of Seller’s Representations and Warranties     32  
 
  Section 5.3.   Representations and Warranties of Buyer     33  
 
  Section 5.4.   Survival of Buyer’s Representations and Warranties     35  

i



--------------------------------------------------------------------------------



 



                              Page  
 
  Section 5.5.   Covenants of Seller     35  
 
  Section 5.6.   Covenants of Buyer     36  
 
                ARTICLE VI DEFAULT     37  
 
  Section 6.1.   Default by Buyer     37  
 
  Section 6.2.   Default by Seller     37  
 
  Section 6.3.   Recoverable Damages     39  
 
                ARTICLE VII RISK OF LOSS     39  
 
  Section 7.1.   Risk of Loss     39  
 
                ARTICLE VIII COMMISSIONS     39  
 
  Section 8.1.   Brokerage Commissions     39  
 
                ARTICLE IX DISCLAIMERS AND WAIVERS     39  
 
  Section 9.1.   AS IS SALE; DISCLAIMERS     39  
 
  Section 9.2.   Survival of Disclaimers     41  
 
                ARTICLE X MISCELLANEOUS     41  
 
  Section 10.1.   Confidentiality     41  
 
  Section 10.2.   Public Disclosure     42  
 
  Section 10.3.   Assignment     42  
 
  Section 10.4.   Notices     42  
 
  Section 10.5.   Modifications     43  
 
  Section 10.6.   Entire Agreement     43  
 
  Section 10.7.   Further Assurances     44  
 
  Section 10.8.   Counterparts     44  
 
  Section 10.9.   Electronically Transmitted Signatures     44  
 
  Section 10.10.   Severability     44  
 
  Section 10.11.   Applicable Law; Venue     44  
 
  Section 10.12.   No Third-Party Beneficiary     45  
 
  Section 10.13.   Captions     45  
 
  Section 10.14.   Construction     45  
 
  Section 10.15.   Recordation     45  
 
  Section 10.16.   Attorneys’ Fees     45  
 
  Section 10.17.   Time of the Essence     45  
 
  Section 10.18.   Joint and Several Liability     45  
 
  Section 10.19.   Changes to Property Entitlements     45  
 
  Section 10.20.   Dates     46  
 
  Section 10.21.   Waiver of Jury Trial     46  
 
  Section 10.22.   No Waiver     46  
 
  Section 10.23.   Legal Descriptions     46  
 
  Section 10.24.   Matters Related to Specific States     46  
 
                ARTICLE XI MEMBERSHIP INTEREST     48  
 
  Section 11.1.   Additional Defined Terms     48  
 
  Section 11.2.   Purchase and Sale of the Membership Interest     49  
 
  Section 11.3.   Additional Representations and Warranties of HCP     49  
 
  Section 11.4.   Additional Representations of Buyer     50  
 
  Section 11.5.   Additional Provisions Related to the Membership Interest    
50  

ii



--------------------------------------------------------------------------------



 



                              Page  
 
                ARTICLE XII PARTNERSHIP INTEREST     51  
 
  Section 12.1.   Additional Defined Terms     51  
 
  Section 12.2.   Purchase and Sale of the Partnership Interests     52  
 
  Section 12.3.   Additional Representations and Warranties of HCP     53  
 
  Section 12.4.   Additional Representations of Buyer     54  
 
  Section 12.5.   Additional Provisions Related to the Partnership Interests    
54  

EXHIBITS

         
A-l
  —   FEE PROPERTY DESCRIPTIONS AND ADDRESSES
A-2
  —   GROUND LEASE PROPERTY DESCRIPTIONS AND ADDRESSES
A-3
  —   DESCRIPTION OF GROUND LEASES
B
  —   LIST OF EXCLUDED PERSONAL PROPERTY
C
  —   ESCROW GENERAL PROVISIONS
D
  —   LIST OF PROPERTY DOCUMENTS
E
  —   ENVIRONMENTAL REPORTS
F-l
  —   FORM OF TENANT ESTOPPEL
F-2
  —   FORM OF LANDLORD/SELLER ESTOPPEL
F-3
  —   FORM OF LESSOR ESTOPPEL
F-4
  —   FORM OF SELLER GROUND LEASE ESTOPPEL
G-l
  —   FORM OF DEED
G-2
  —   FORM OF ASSIGNMENT AND ASSUMPTION OF GROUND LEASE
H
  —   FORM OF BILL OF SALE
I
  —   FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES
J
  —   FORM OF TENANT NOTICE
K
  —   FORM OF ASSIGNMENT OF ANCILLARY DOCUMENTS
L
  —   FORM OF FIRPTA CERTIFICATE
M
  —   FORM OF ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST AGREEMENT
N
  —   FORM OF RELEASE OF CLAIMS
O
  —   FORM OF ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTEREST AGREEMENT
 
       

SCHEDULES

         
1.1 (d)
      LIST OF LEASES
1 .3
      ALLOCATED PURCHASE PRICE
3.4(a)
      ESTOPPEL MATTERS
5.1 (a)
      DBA NAMES
5.1(f)
      LITIGATION
5.l(g)
      GUARANTEES AND LETTERS OF CREDIT
11.3(a)
      MEMBERSHIP INTERESTS OF HCPI/IDAHO FALLS, LLC
12.3(a)
      PARTNERSHIP INTERESTS

iii



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
     THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”)
is made effective as of March 13, 2008 (the “Effective Date”), by and between
HCP, INC. (formerly known as Health Care Property Investors, Inc.), a Maryland
corporation (“HCP”), FAEC HOLDINGS (BC), LLC, a Delaware limited liability
company (“FAEC”), HCPI TRUST, a Maryland real estate trust (“HCPIT”), HCP DAS
PETERSBURG VA, LP, a Delaware limited partnership (“HCPDAS”), and TEXAS HCP
HOLDING, L.P., a Delaware limited partnership (“THH”, and together with HCP,
HCPIT, HCPDAS and FAEC collectively, “Seller”), and MPT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (“Buyer”).
ARTICLE I
PURCHASE AND SALE
     Section 1.1. Agreement of Purchase and Sale. Subject to the terms and
conditions hereinafter set forth, Seller agrees to sell and convey or cause to
be sold and conveyed to Buyer, and Buyer agrees to purchase from Seller, all of
Seller’s right, title and interest in and to the following:
     (a) (i) the fee interest in and to those certain tracts or parcels of land
situated in the States of Connecticut, Massachusetts, Louisiana, Missouri, Utah,
Rhode Island, Arizona, South Carolina, Texas, Arkansas, Kansas, Virginia,
Florida and Idaho (subject, in the case of the Idaho Property (as such term is
defined in Section 11.1 hereof), the Arkansas Property and the Kansas Property
(as such terms are defined in Section 12.1 hereof), to the provisions of
Article XI and Article XII hereof, as applicable) and more particularly
described on Exhibit A-l attached hereto and made a part hereof, (ii) the
sub-subleasehold interest in and to that certain tract or parcel of land
situated in the State of West Virginia and more particularly described on
Exhibit A-2 attached hereto and made a part hereof pursuant to that certain
Rehab Sublease described on Exhibit A-3 attached hereto, and (iii) the leasehold
interest in and to that certain tract or parcel of land situated in the State of
Connecticut and more particularly described on Exhibit A-2 attached hereto and
made a part hereof pursuant to that certain lease described on Exhibit A-3
attached hereto (the properties described on Exhibit A-2 being herein referred
to collectively as the “Ground Lease Properties”; and the leases described on
Exhibit A-3 being referred to collectively as the “Ground Leases”), in each case
together with all easements, rights and appurtenances pertaining to such
property, including any water rights and right, title and interest of Seller in
and to adjacent streets, alleys, and rights-of-way (the property described in
clause (a) of this Section 1.1 being herein referred to as the “Land”). The
addresses for the parcels of Land are also set forth on Exhibit A-l and
Exhibit A-2;
     (b) the commercial buildings located on the Land, and any and all other
buildings, structures, fixtures and other improvements affixed to or located on
the Land, excluding trade fixtures owned by tenants (but including any rights of
Seller to retain such trade fixtures pursuant to the terms of the applicable
Leases) (the property described in clause (b) of this Section 1.1 being herein
referred to collectively as the “Improvements”);

1



--------------------------------------------------------------------------------



 



     (c) all tangible personal property which is owned by Seller, located upon
the Land or within the Improvements and used exclusively in connection with the
operation of the Land and the Improvements, including, without limitation, any
appliances, furniture, carpeting, draperies and curtains, tools and supplies,
and other items of personal property (the “Personal Property”); provided,
however, that Personal Property shall specifically exclude (i) any tangible
personal property owned by tenants or other occupants of the Properties (as such
term is defined in Section 1.2 hereof), and (ii) those specific items of
tangible personal property listed on Exhibit B as “Excluded Personal Property”;
     (d) to the extent they are in effect on the date of the Closing (as such
term is defined in Section 4.1 hereof), any and all of Seller’s right, title and
interest (i) as landlord/lessor under those certain leases described on
Schedule 1.1 (d) attached hereto (the “Leases”), and (ii) in and to any other
leases, licenses, occupancy agreements, commitment letters, letters of intent
and other rental agreements, whether written or oral, if any, including all
amendments or modifications thereto or supplements thereof, that grant or will
grant a possessory interest in and to any space in the Real Property (as such
term is defined in Section 1.2 hereof), or that otherwise assign or convey
rights with regard to all or any portion of the Real Property or the
Improvements, together with all rents, fees, and other sums due or payable
thereunder (the “Rents”) and any and all unapplied security and other deposits
(including, without limitation, deposits for taxes, insurance, maintenance or
improvements) in Seller’s possession in connection therewith (collectively, the
“Security Deposits”);
     (e) to the extent they are in effect on the date of the Closing, any and
all of Seller’s right, title and interest in and to any subleases, sublicenses
and other rental or occupancy agreements between any tenants of the Real
Properties (as such term is defined in Section 1.2 hereof), and any subtenants,
sublicensees or other occupants of the Real Properties, whether written or oral,
if any, including all amendments or modifications thereto or supplements thereof
(the property described in clause (e) of this Section 1.1 being referred to
collectively as the “Subleases”);
     (f) to the extent they are in effect on the date of the Closing, any and
all of Seller’s assignable right, title and interest in and to any security
agreements, guaranty agreements, indemnification agreements, assignments of
rents and leases, collateral assignments, letters of credit (and any cash
deposits made by tenants under Leases in lieu thereof) and such other similar
agreements or instruments, including all amendments or modifications thereto or
reaffirmations or supplements thereof, pursuant to which the Seller is or has
been granted any security interest, lien, encumbrance or other rights to
collateral, payment or performance of any kind whatsoever, which provide credit
enhancements, or which otherwise secure the obligations of tenants under the
Leases (the property described in clause (f) of this Section 1.1 being referred
to collectively as the “Security Documents”) (provided, however, that Buyer
shall pay any and all costs associated with the conveyance of Seller’s interest
in the Security Documents);
     (g) to the extent they are in effect on the date of the Closing, any and
all of Seller’s assignable right, title and interest in and to any asset
purchase agreements, merger agreements, stock purchase agreements, development
agreements, bills of sale, assignments, instruments of transfer and other
similar agreements or instruments, including all amendments or modifications
thereto or supplements thereof, in each case relating to the Seller’s
acquisition and development

2



--------------------------------------------------------------------------------



 



of the Properties prior to the date hereof (the property described in clause
(g) of this Section 1.1 being referred to collectively as the “Acquisition
Documents”);
     (h) to the extent they are in effect on the date of the Closing, any and
all of Seller’s assignable right, title and interest in and to any intercreditor
agreements, forbearance agreements, landlord waivers, subordination agreements
and other similar agreements of Seller with creditors of the tenants and
subtenants of the Real Properties or otherwise with respect to the Properties
(but solely to the extent that the foregoing pertains exclusively to the Real
Properties) (the property described in clause (h) of this Section 1.1 being
referred to collectively as the “Intercreditor Documents”); and
     (i) all assignable existing warranties and guaranties (express or implied)
issued to Seller in connection with the Improvements or the Personal Property,
all assignable existing permits, licenses, approvals and authorizations issued
to Seller by any governmental authority in connection with the Properties, and,
subject to Section 3.1(b) hereof, all assignable right, title and interest of
Seller in and to site plans, surveys, architectural drawings, plans and
specifications, engineering and environmental plans, floor plans, landscape
plans and other plans relating to the Properties (the property described in
clause (i) of this Section 1.1. together with the Security Documents,
Acquisition Documents, and Intercreditor Documents, being sometimes herein
referred to collectively as the “Intangibles”).
     Notwithstanding the foregoing or any other provision of this Agreement to
the contrary, Seller shall retain and reserve any and all indemnification rights
that may currently exist for the benefit of Seller under the Leases, Subleases,
Intangibles or other documents or agreements to the extent that the same pertain
to any claims, liabilities or actions arising in connection with acts, omissions
or conditions that occurred or existed prior to Closing; provided, however, that
such retention and reservation shall be limited to the extent necessary to also
provide Buyer with the benefit of such indemnification rights if any claim is
made against Buyer arising out of or relating to those same acts, omissions or
conditions.
     Section 1.2. Property Defined. The Land and the Improvements are
hereinafter sometimes referred to individually as a “Real Property,” and
collectively as the “Real Properties.” The Real Property, the Personal Property,
the Leases, the Subleases and the Intangibles are hereinafter sometimes referred
to individually as a “Property”, and collectively as the “Properties.” The term
“Real Properties” and “Properties” shall be amended to reflect any Partial
Termination (as defined below) with respect to any Property as provided herein.
     Section 1.3. Purchase Price. Subject to the terms and conditions hereof,
Seller shall sell and Buyer shall purchase the Properties for the amount of
Three Hundred Seventy Million Nine Hundred Thirty Six Thousand Seven Hundred
Eighty Seven Dollars ($370,936,787) (as increased or decreased by prorations and
adjustments as herein provided or as a result of any Partial Termination of this
Agreement with respect to one or more Properties hereunder in accordance with
the terms of this Agreement) (the “Purchase Price”). The parties hereby agree
that the Purchase Price shall be allocated among each Property as set forth on
Schedule 1.3 attached hereto (the “Allocated Purchase Price”). The parties agree
that the Allocated Purchase Price has been arrived at by a process of
arm’s-length negotiations, including, without limitation, the parties’ best
judgment as to the fair market value of each respective asset, and the parties

3



--------------------------------------------------------------------------------



 



specifically agree to the Allocated Purchase Price as final and binding, and
will consistently reflect those allocations on their respective federal, state
and local tax returns, including any state, county and other local transfer or
sales tax declarations or forms to be filed in connection with this transaction,
which obligations shall survive the Closing.
     Section 1.4. Payment of Purchase Price.
     The Purchase Price, as increased or decreased by prorations and adjustments
as herein provided and less the Deposit (as hereinafter defined) previously
deposited by Buyer into Escrow (as hereinafter defined), shall be payable in
full at the Closing in cash by wire transfer of immediately available funds to a
bank account designated by Seller in writing to Buyer prior to the Closing.
     Section 1.5. Opening of Escrow; Deposit.
     Buyer previously opened escrow (the “Escrow”) with First American Title
Insurance Company, a California corporation (the “Title Company”), having its
office at 5775 Glenridge Drive Suite A-240, Atlanta Georgia 30328, pursuant to
that certain Escrow Agreement, dated as of February 15, 2008, by and between
Buyer and Title Company (the “Escrow Agreement”). Pursuant to the Escrow
Agreement, Buyer previously deposited with Title Company a sum equal to Two
Million Dollars ($2,000,000) (the “First Deposit”) in good funds either by
certified bank or cashier’s check or by federal wire transfer. Concurrently with
the execution and delivery of this Agreement, (i) the parties hereby agree that
the Escrow Agreement shall be of no further force and effect and that Escrow,
the First Deposit and (if applicable) the Second Deposit described below shall
be held and disbursed by Title Company in accordance with the terms and
conditions set forth in this Agreement and (ii) the parties shall deposit with
Title Company a fully executed original or original counterpart(s) of this
Agreement. If this Agreement is not terminated or deemed terminated by Buyer
prior to the expiration of the Contingency Period pursuant to Section 3.5
hereof, then within two (2) Business Days after the expiration of the
Contingency Period, Buyer shall deposit with Title Company an additional sum
equal to Two Million Dollars ($2,000,000) (the “Second Deposit”) in good funds
either by certified bank or cashier’s check or by federal wire transfer. The
First Deposit and the Second Deposit (i.e., collectively, Four Million Dollars
($4,000,000)), but excluding interest and earnings thereon, shall hereinafter be
referred to collectively as the “Deposit”. The parties hereby direct Title
Company to immediately invest the Deposit and the income generated thereby
following Title Company’s receipt of the same, in a money market account that
provides daily liquidity, or a similar interest bearing money market or bank
account as shall be approved by Buyer, in its sole discretion. Title Company
shall otherwise handle the Deposit and all earnings thereon in accordance with
the terms and conditions of this Agreement. All interest accrued on the Deposit
shall belong solely and exclusively to Buyer, and shall not be deemed part of
the Deposit. Subject to Section 4.1(c) hereof, the entire Deposit (exclusive of
interest or earnings accrued thereon) shall be credited to the Purchase Price
upon the close of Escrow and, unless otherwise expressly instructed by Buyer,
all such interest and earnings shall be paid to Buyer upon the close of Escrow.
All costs and fees imposed on the Deposit account (including, without
limitation, Title Company’s fees) shall be paid equally by Buyer and Seller. The
failure of Buyer to timely deliver any portion of the Deposit hereunder shall
constitute a material default by Buyer hereunder (unless such failure is in
connection with Buyer exercising its termination rights

4



--------------------------------------------------------------------------------



 



hereunder), and shall entitle Seller, at Seller’s sole option, to terminate this
Agreement immediately, retain any portion of the Deposit previously delivered by
Buyer to Escrow, and recover from Buyer the full amount of any remaining portion
of the Deposit that should have been deposited into Escrow by Buyer hereunder.
Except as otherwise specifically provided in this Agreement, the Deposit
(excluding the accrued interest thereon) shall be nonrefundable upon expiration
of the Contingency Period.
     Section 1.6. Liquidated Damages.
     (a) AFTER EXPIRATION OF THE CONTINGENCY PERIOD, IN THE EVENT THE SALE OF
THE PROPERTIES AS CONTEMPLATED HEREUNDER IS NOT CONSUMMATED IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT FOR ANY REASON OTHER THAN BUYER’S MATERIAL BREACH OF
THIS AGREEMENT OR FAILURE OF THE CONDITION SET FORTH IN SECTION 4.8(c) TO BE
SATISFIED, TITLE COMPANY SHALL DELIVER TO BUYER THE DEPOSIT AND ALL INTEREST AND
OTHER AMOUNTS EARNED FROM THE INVESTMENT THEREOF WITHIN THREE (3) BUSINESS DAYS
AFTER TITLE COMPANY’S RECEIPT OF BUYER’S WRITTEN REQUEST.
     (b) AFTER EXPIRATION OF THE CONTINGENCY PERIOD, IN THE EVENT THE SALE OF
THE PROPERTIES AS CONTEMPLATED HEREUNDER IS NOT CONSUMMATED IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT AS A RESULT OF BUYER’S MATERIAL BREACH OF THIS
AGREEMENT OR FAILURE OF THE CONDITION SET FORTH IN SECTION 4.8(c) TO BE
SATISFIED, TITLE COMPANY SHALL (i) DELIVER TO SELLER THE DEPOSIT AS LIQUIDATED
DAMAGES AND (ii) DELIVER TO BUYER ALL INTEREST AND OTHER AMOUNTS EARNED FROM THE
INVESTMENT OF THE DEPOSIT WITHIN THREE (3) BUSINESS DAYS AFTER TITLE COMPANY’S
RECEIPT OF SELLER’S WRITTEN REQUEST.
     (c) THE BUYER AND SELLER RECOGNIZE THAT SELLER’S ACTUAL DAMAGES IN THE
EVENT THE SALE IS NOT CONSUMMATED AS A RESULT OF BUYER’S DEFAULT OR FAILURE OF
THE CONDITION SET FORTH IN SECTION 4.8(c) TO BE SATISFIED ARE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE AT THE EFFECTIVE DATE. THEREFORE, BY
SEPARATELY EXECUTING THIS SECTION 1.6 BELOW, THE PARTIES ACKNOWLEDGE THAT THE
AMOUNT OF THE DEPOSIT HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’
REASONABLE ESTIMATE OF SELLER’S DAMAGES AND NOT A PENALTY, AND SHALL BE SELLER’S
SOLE AND EXCLUSIVE REMEDY AGAINST BUYER ARISING FROM A FAILURE OF THE SALE TO
CLOSE AS A RESULT OF BUYER’S BREACH OF THIS AGREEMENT OR FAILURE OF THE
CONDITION SET FORTH IN SECTION 4.8(c) TO BE SATISFIED.
     (d) NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THIS SECTION 1.6 LIMIT
THE DAMAGES RECOVERABLE BY EITHER PARTY AGAINST THE OTHER PARTY DUE TO THE OTHER
PARTY’S OBLIGATION TO INDEMNIFY SUCH PARTY IN ACCORDANCE WITH THIS AGREEMENT OR
BY REASON OF THE OTHER PARTY’S OBLIGATION TO PAY THE PREVAILING PARTY’S
ATTORNEYS’

5



--------------------------------------------------------------------------------



 



FEES AND COSTS PURSUANT TO SECTION 10.16 HEREOF. BY SEPARATELY EXECUTING THIS
SECTION 1.6. BELOW, BUYER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND
UNDERSTOOD THE ABOVE PROVISION COVERING LIQUIDATED DAMAGES, AND THAT EACH PARTY
WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED
DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS EXECUTED.
     (e) The provisions of this Section 1.6 shall survive the termination of
this Agreement.
[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



                                  SELLER:       BUYER:    
 
                                HCP, INC., a Maryland corporation       MPT
OPERATING PARTNERSHIP, a                     Delaware limited partnership    
 
                                By:   /s/ Brian J. Maas       By:   MEDICAL
PROPERTIES TRUST, LLC,                                   Name:   Brian J. Maas  
        a Delaware limited liability company,     Its:   SVP               its
General Partner    
 
                                                    By:   MEDICAL PROPERTIES
TRUST,                             INC., a Maryland corporation,                
            Its Sole Member    
 
                               
 
                      By:   /s/ Michael G. Stewart
 
   
 
                      Name:   MICHAEL G. STEWART    
 
                      Its:   EXECUTIVE VP AND GENERAL COUNSEL    
 
                                FAEC HOLDINGS (BC), LLC,                        
Delaware limited liability company                        
 
                                By:   HCP, INC., a Maryland corporation,        
                    its Sole Member                        
 
                               
 
  By:   /s/ Brian J. Maas                                                    
 
  Name:   Brian J. Maas                    
 
  Its:   SVP                        
 
                                TEXAS HCP HOLDING, L.P.,                        
a Delaware limited partnership                        
 
                                By:   TEXAS HCP G.P., INC., a Delaware          
                  corporation, its General Partner                        
 
                               
 
  By:   /s/ Brian J. Maas                    
 
                               
 
  Name:   Brian J. Maas                    
 
  Its:   SVP                        

7



--------------------------------------------------------------------------------



 



                                  HCPI TRUST, a Maryland real estate trust      
                 
 
                                By:   /s/ Brian J.Maas                          
                            Name:   Brian J.Maas                         Its:  
SVP                        
 
                                HCP DAS PETERSBURG VA, LP,                      
  Delaware limited partnership                        
 
                                By:   HCP DAS PETERSBURG VA GP, LLC,
a Delaware limited liability company, its
General Partner                    
 
                               
 
  By:
Name:   /s/ Brian J.Maas
 
Brian J.Maas                        
 
  Its:   SVP                        



8



--------------------------------------------------------------------------------



 



     Section 1.7. Title Company.
     By its execution and delivery of this Agreement, Title Company agrees to be
bound by the terms and conditions of this Agreement to the extent applicable to
its duties, liabilities and obligations as “Title Company.” Title Company shall
hold and dispose of the Deposit in accordance with the terms of this Agreement.
Title Company shall incur no liability in connection with the safekeeping or
disposition of the Deposit for any reason other than Title Company’s breach of
contract, willful misconduct or negligence. If Title Company is in doubt as to
its duties or obligations with regard to the Deposit, or if Title Company
receives conflicting instructions from Buyer and Seller with respect to the
Deposit, Title Company shall not be required to disburse the Deposit and may, at
its option, continue to hold the Deposit until both Buyer and Seller agree as to
its disposition, or until a final judgment is entered by a court of competent
jurisdiction directing its disposition, or Title Company may interplead the
Deposit in accordance with the laws of the State of New York. Title Company
shall not be responsible for any interest on the Deposit except as is actually
earned, or for the loss of any interest or other earnings resulting from the
withdrawal of the Deposit prior to the date interest is posted thereon. All such
interest and earnings shall belong solely to Buyer. The Escrow General
Provisions are attached hereto as Exhibit C and made a part hereof. In the event
of any conflict between the terms and provisions of this Agreement and the
Escrow General Provisions, the terms and provisions of this Agreement shall
control.
     Section 1.8. Independent Contract Consideration.
     Notwithstanding anything in this Agreement to the contrary, One Hundred and
No/100 Dollars ($100.00) of the Deposit is delivered to the Title Company for
delivery to Seller as “Independent Contract Consideration”, and the Deposit is
reduced by the amount of the Independent Contract Consideration so delivered to
Seller, which amount has been bargained for and agreed to as consideration for
Seller’s execution and delivery of this Agreement.
ARTICLE II
TITLE AND SURVEY
     Section 2.1. Title Contingency Period. During the period beginning on the
Effective Date and ending (subject to the provisions of Section 3.7) at 5:00
p.m. Los Angeles, California time on March 14, 2008 (such period, as may be
extended as permitted herein, the “Title Contingency Period”), Buyer shall have
the right to review and investigate any and all conditions and aspects of title
to the Real Properties. Without limiting the foregoing, Buyer shall have the
right to review: (a) a current preliminary title report or title commitment
prepared by the Title Company covering each of the Real Properties and all
underlying exceptions, which shall be obtained by Buyer from the Title Company
(the “Title Commitments”), and (b) a copy of the most current ALTA survey of
each of the Real Properties in Seller’s actual possession and control, if any
(the “Existing Surveys”) (the items referred to in clauses (a) and (b) of this
Section 2.1 are hereinafter referred to as the “Title Contingency Items”);
provided, however, in no event shall the Title Contingency Period be extended or
delayed if Seller does not possess or is unable to locate an Existing Survey of
any of the Real Properties. During the Title Contingency Period, Buyer shall
also have the right to obtain and review additional documentation relating to
the Real Properties including, without limitation, a new or updated

9



--------------------------------------------------------------------------------



 



ALTA survey of each of the Real Properties prepared by a licensed surveyor or
engineer, obtained by Buyer at Buyer’s sole cost (the “New Surveys”); provided,
however, that in no event shall the Title Contingency Period be extended or
delayed in order to permit Seller to obtain or review any New Surveys. For
purposes of the preceding sentence only, a “new or updated ALTA Survey” shall
mean an ALTA survey with the 2005 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys jointly established and adopted by ALTA and ACSM in
2005 that meets the Accuracy Standards, as adopted by ALTA and National Society
of Professional Surveyors (a member organization of the ACSM), to include items
1 (except for states that require record monument platting), 2, 3, 4, 6, 7(a),
7(b)(l), 7(c), 8, 9, 10, 11(a), 13, 14, 16, 17, 18, and 19 (to the extent
possible, graphically depicting on the survey drawing the zoning setback lines)
of Table A thereof.
     Section 2.2. Title Examination. Buyer shall notify Seller in a reasonably
detailed writing (the “Title Objection Notice”) prior to the expiration of the
Title Contingency Period which exceptions to title (including survey matters),
if any, will not be accepted by Buyer and the specific reasonable grounds for
disapproval thereof. Any exception to title, encumbrance or other matter which
is disclosed in the Title Contingency Items, any New Survey, or any other
materials delivered or made available to, or otherwise obtained by, Buyer prior
to the expiration of the Title Contingency Period, and which Buyer fails to
disapprove prior to the expiration of the Title Contingency Period shall be
deemed conclusively to have been approved by Buyer; provided, however, that
notwithstanding the foregoing, Buyer shall have until the earlier to occur of
seven (7) days after (i) receipt of any New Survey, or (ii) the expiration of
the Title Contingency Period (the “Updated Survey Contingency Deadline”) to
object to any matter that is disclosed on such New Survey that (x) was not
disclosed by the Existing Survey or any other materials obtained by or made
available to Buyer prior to the expiration of the Title Contingency Period,
(y) was not known to Buyer prior to the expiration of the Title Contingency
Period and (z) would have a material adverse effect on the value or utility of
the Property to which it pertains. If Buyer delivers any Title Objection Notice
to Seller, then Seller shall have five (5) Business Days after receipt of the
Title Objection Notice to notify Buyer in writing that Seller either (i) will
remove such objectionable exception or matter from title or survey on or before
the Closing (provided that Seller may, at the time of Seller’s notice of its
election to Buyer, request to extend the Closing for such period as shall be
reasonably required to effect such cure, but not beyond thirty (30) days, in
which case Buyer shall be required to either extend the Closing as so requested
or revoke Buyer’s notice with respect to such exception from title, and upon any
such revocation the parties hereto shall thereafter proceed to Closing without
any extension therefor), or (ii) elects not to cause such objection to be
removed (a “Non-Removal Notice”). If Seller fails to notify Buyer of its
election within said five (5) Business Day period, then Seller shall be deemed
to have delivered a Non-Removal Notice as to that exception. The procurement by
Seller, at no additional cost to Buyer, of a commitment for the issuance of the
Title Policy (as defined below) or an endorsement thereto reasonably
satisfactory to Buyer and insuring Buyer against any title exception which was
disapproved pursuant to this Section 2.2 shall be deemed a cure by Seller of
such disapproval. Any updates to any Existing Surveys or New Surveys
necessitated by Seller’s cure of any title objection shall be Buyer’s sole
responsibility, both as to performance and payment of costs therefor. If Seller
gives (or is deemed to have given) Buyer a Non-Removal Notice, then Buyer shall
have until the date that is five (5) Business Days after the date that Seller
shall have given (or be deemed to have given) the Non-Removal Notice to notify
Seller in writing that Buyer elects to either (A) nevertheless proceed with the
purchase and take

10



--------------------------------------------------------------------------------



 



title to the Properties subject to such exceptions, or (B) terminate this
Agreement with respect to all, but not less than all, of the Properties, in
which event the provisions of Section 3.6 below shall apply. If Buyer fails to
notify Seller in writing, of its election on or prior to the expiration of such
five (5) Business Day period, then Buyer shall be deemed to have elected to
proceed with the purchase and take title to the Properties subject to such
exceptions without any reduction in the Purchase Price. The operation of the
notice and approval provisions of this Section 2.2 shall extend the Title
Contingency Period only as to those matters which Buyer has disapproved as of
the original expiration of the Title Contingency Period and only until such time
as Buyer has either approved (or is deemed to have approved) the condition of
title to the Real Properties, or elected to terminate this Agreement in
accordance with the provisions hereof.
     (b) Buyer may, at or prior to Closing, notify Seller in writing (the “Gap
Notice”) of any objection to any liens, encumbrances, easements, restrictions,
conditions, covenants, rights, rights-of-way, or other matters affecting title
to the Properties (each, an “Intervening Lien”) (i) raised by the Title Company
after the expiration of the Title Contingency Period and prior to the Closing or
otherwise disclosed on any update or revision to any New Survey received by
Buyer after the Updated Survey Contingency Deadline and prior to the Closing,
and (ii) which (A) was not disclosed by the Title Company or by any Existing
Survey, New Survey or other materials made available to Buyer prior to the
expiration of the Title Contingency Period or the Updated Survey Contingency
Deadline, as applicable, (B) was not known to Buyer prior to the expiration of
the Title Contingency Period, or (C) would not have been disclosed by a
reasonable physical inspection of the Properties prior to the expiration of the
Title Contingency Period. Buyer must notify Seller of such objection to any such
Intervening Liens within three (3) Business Days of receiving written notice of,
or materials disclosing, the existence of such Intervening Liens (provided,
however, if receipt of written notice of, or materials disclosing, such
additional matters is less than three (3) Business Days prior to the Closing
Date, then the Closing Date shall be extended as necessary to permit the
procedures in this section to be implemented). Failure to timely deliver a Gap
Notice to Seller shall be deemed to be Buyer’s approval of any such Intervening
Lien. If Buyer sends a Gap Notice to Seller, then Buyer and Seller shall have
the same rights and obligations with respect to such Gap Notice as apply to a
Title Objection Notice under Section 2.2(a).
     Section 2.3. Permitted Exceptions. The Properties shall be conveyed subject
to the following matters, which are hereinafter referred to as the “Permitted
Exceptions”:
     (a) those matters that are either approved or deemed approved by Buyer in
accordance with Section 2.2 and Section 2.3 hereof;
     (b) the rights of tenants or other occupants under the Leases, any
subleases and any other occupancy agreements, including any Pre-Emptive Rights
(as such term is defined in Section 4.9 hereof) thereunder;
     (c) the lien of all ad valorem real estate taxes and assessments not yet
due and payable as of the date of Closing, subject to proration as herein
provided;

11



--------------------------------------------------------------------------------



 



     (d) local, state and federal laws, ordinances or governmental regulations,
including but not limited to building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Properties; and
     (e) items shown on the Title Commitments, Existing Surveys or New Surveys
and not objected to by Buyer, or waived or deemed waived by Buyer in accordance
with Section 2.2 hereof and if Buyer does not obtain New Surveys, those matters
which would be disclosed by an accurate survey or inspection of the Properties.
     Section 2.4. Conveyance of Title. At Closing, Seller shall convey and
transfer, or cause to be conveyed or transferred, to Buyer (a) with respect to
each Real Property other than the Ground Lease Properties, fee simple title to
such Real Property by execution and delivery of the Deeds (as defined in
Section 4.2(a) hereof) and (b) with respect to the Ground Lease Properties, the
leasehold and sub-subleasehold interests, as applicable, in and to such Ground
Lease Properties by execution and delivery of an Assignment of Ground Lease (as
defined in Section 4.2(b) hereof). Evidence of delivery of such fee title and
leasehold and sub-subleasehold interests shall be the issuance by the Title
Company of current ALTA Standard Coverage Owner’s Policies of Title Insurance
and ALTA Leasehold Policies of Title Insurance (or their equivalent in the
applicable jurisdictions), as applicable (each a “Title Policy”, and
collectively, the “Title Policies”) covering each Real Property, in the full
amount of the Allocated Purchase Price for such Real Property, showing fee
title, leasehold interest or sub-subleasehold interest, as applicable, to such
Real Property vested exclusively in Buyer, subject only to the Permitted
Exceptions (or the Title Company’s written commitment to issue such Title
Policies). Except as provided below and in Section 4.6 hereof, the cost of the
Title Policies shall be paid by Seller. If prior to the Closing, Buyer shall
deliver to Title Company New Surveys meeting the minimum standards as required
by the Title Company for issuance of ALTA Extended Owner’s Policies of Title
Insurance or Leasehold Policies of Title Insurance (or their equivalent in the
applicable jurisdictions), then Buyer shall be entitled to obtain ALTA Extended
Coverage Owner’s Policies or Leasehold Policies of Title Insurance (or their
equivalent in the applicable jurisdictions) in lieu of ALTA Standard Coverage
Owner’s Policies or Leasehold Policies (or their equivalent in the applicable
jurisdictions) so long as the Closing is not thereby delayed. Buyer shall pay
the additional premium for such policies, including any endorsements thereto,
and the cost of such New Surveys.
ARTICLE III
REVIEW OF PROPERTY
     Section 3.1. Right of Inspection. During the period from the Effective Date
and ending (subject to the provisions of Section 3.7) at 5:00 p.m. Los Angeles,
California time on March 14, 2008 (hereinafter referred to as the “Contingency
Period”), Buyer and its authorized representatives (including its designated
engineers, architects, surveyors and/or consultants) shall have the right (i) to
review and investigate any and all conditions and aspects of the Properties in
Buyer’s sole discretion (except as expressly provided below and except for title
and survey matters, which shall be governed by Article II hereof), (ii) to
receive and review copies of those items listed in Exhibit D attached hereto
(the “Property Documents”) to the extent in Seller’s possession or control, and
(iii) at Buyer’s sole cost and expense, to make physical inspections of and
conduct tests and reviews upon the Real Properties, including, but not limited
to, an

12



--------------------------------------------------------------------------------



 



inspection of the environmental condition thereof pursuant to the terms and
conditions of this Agreement and to examine such other documents and files
(i.e., in addition to the Property Documents) concerning the leasing,
maintenance and operation of the Properties that are within Seller’s actual
possession or control and which have been made available to Buyer through the
secure website (the “E-Room”) to which Buyer has previously been granted access.
If required by law, Seller shall provide at Closing a Natural Hazards Disclosure
Report or similar disclosure report prior to the expiration of the Contingency
Period.
     (b) Notwithstanding anything to the contrary contained in Section 3.1(a)
above, Buyer acknowledges that it shall have no right to examine any of the
following documents in connection with its review of the Properties:
(i) partnership, limited liability company or corporate records of Seller,
(ii) internal memoranda of Seller, (iii) financial projections or budgets
prepared by or for Seller, (iv) appraisals prepared by or for Seller,
(v) accounting or tax records of Seller, (vi) similar proprietary, confidential
or privileged information, and (vii) any internal memoranda relating to the
foregoing (collectively, the “Confidential Documents”).
     (c) All on-site inspections of the Properties shall be undertaken in
accordance with the terms and conditions of that certain Due Diligence License
and Access Agreement, dated as of February 15, 2008, by and between Seller and
Buyer (as may be amended, modified, supplemented and amended and restated from
time to time, the “Access Agreement”). Upon request by Seller, Buyer will
furnish to Seller copies of any reports received by Buyer relating to any
inspection of the Properties, without representation or warranty of any kind
(express, implied or otherwise) as to the content and accuracy thereof, and at
no charge to Seller, but such reports shall at all times be and remain the
property of Buyer. Buyer agrees to protect, indemnify, defend (with counsel
reasonably satisfactory to Seller) and hold Seller and Seller’s employees,
officers, directors, representatives, invitees, tenants, agents, contractors,
servants, attorneys, shareholders, participants, affiliates, partners, members,
parents, subsidiaries, successors and assignees, free and harmless from and
against any claim for liabilities, losses, costs, expenses (including reasonable
attorneys’ fees), damages or injuries arising out of, or resulting from the
inspection of the Properties by Buyer or its agents or consultants; provided,
however, that Buyer shall not be responsible for any liability, damage, loss,
cost or expense arising out of Buyer’s discovery of a pre-existing condition at
any of the Properties, including reporting any such condition to the appropriate
authorities if required to do so by law and Seller shall be solely responsible
for any liability, damage, loss, cost or expense arising out of Buyer’s
discovery of such pre-existing condition at any of the Properties, and for
compliance with any reporting obligation that arises from such discovery.
Notwithstanding anything to the contrary in this Agreement, (1) Buyer shall not
be relieved of its obligation to indemnify, defend and hold harmless Seller in
the event that any pre-existing condition is aggravated by Buyer and/or Buyer’s
representatives in connection with any inspection of the Properties, and
(2) Buyer’s obligation to indemnify, defend and hold harmless Seller pursuant to
this Section 3.1(c) shall survive Closing or any termination of this Agreement.
     (d) Buyer’s right of access to the Properties shall also include the right
during the Contingency Period to meet and confer with tenants of the Properties
in accordance with the terms and conditions of the Access Agreement.

13



--------------------------------------------------------------------------------



 



     Section 3.2. Environmental Reports. SELLER SHALL PROMPTLY PROVIDE BUYER
COPIES OF THE ENVIRONMENTAL REPORTS LISTED ON EXHIBIT E (THE “ENVIRONMENTAL
REPORTS”), WHICH SHALL BE MADE AVAILABLE ON THE E-ROOM AS PART OF THE PROPERTY
DOCUMENTS WITHOUT REPRESENTATION AND WARRANTY. SELLER SHALL HAVE NO LIABILITY OR
OBLIGATION WHATSOEVER FOR ANY INACCURACY IN OR OMISSION FROM ANY ENVIRONMENTAL
REPORT. BUYER SHALL HAVE NO CLAIMS AGAINST THE PREPARER OF ANY ENVIRONMENTAL
REPORT PROVIDED BY SELLER IN CONNECTION WITH ANY SUCH REPORT. BUYER HAS
CONDUCTED, OR WILL CONDUCT PRIOR TO THE EXPIRATION OF THE CONTINGENCY PERIOD,
ITS OWN INVESTIGATION OF THE ENVIRONMENTAL CONDITION OF THE PROPERTIES TO THE
EXTENT BUYER DEEMS SUCH AN INVESTIGATION TO BE NECESSARY OR APPROPRIATE.
     Section 3.3. No Financing Contingency. It is expressly agreed that there
shall not be any conditions making Buyer’s obligations under this Agreement
contingent upon the obtaining of any financing by Buyer. The purchase of the
Properties under this Agreement shall be on an “ALL CASH” basis, to be paid in
accordance with Section 4.3 of this Agreement.
     Section 3.4. Review of Estoppel Certificates.
     (a) Seller shall prepare for each tenant under a Lease an estoppel
certificate in substantially the form attached hereto as Exhibit F-l (with such
modifications thereto as are necessary to conform it to the applicable
provisions of the subject lease), or in the form or containing such information
as is required by any Lease (the “Tenant Estoppels”), and shall deliver drafts
of the same to Buyer for Buyer’s approval. Buyer shall have two (2) Business
Days from its receipt of any draft estoppel certificate to provide comments
thereto or approve the same. Failure of Buyer to so respond within such two
(2) Business Day period shall be deemed to constitute Buyer’s approval of said
draft. Once draft estoppel certificates have been approved or deemed approved by
Buyer (a “Pre-Approved Form Estoppel”) Seller shall deliver the same to the
applicable tenants under the Leases and request that the tenants complete and
sign the Tenant Estoppels and return them to Seller within ten (10) days after
each tenant’s receipt of the same or such time period required by the terms of
the applicable Lease. Seller shall use commercially reasonable efforts to obtain
an executed Tenant Estoppel from each tenant under a Lease at least three
(3) Business Days prior to Closing; provided, however, that in no event shall
Seller be required to declare an event of default under any Lease for a tenant’s
failure to deliver a Tenant Estoppel or otherwise be required to institute legal
proceedings against any tenant in connection therewith. Seller shall (i) use
commercially reasonable efforts to obtain and deliver to Buyer, at least three
(3) Business Days prior to the Closing Date, Tenant Estoppels from tenants which
collectively occupy no less than eighty percent (80%) of the Allocated Purchase
Price of those Properties to be conveyed on the Closing Date, and (ii) deliver
estoppel certificates executed by Seller (“Seller Estoppels”), in the form of
Exhibit F-2 attached hereto (with such modifications thereto as are necessary to
conform it to the applicable provisions of the subject Lease), or in the form or
containing such information as is required by such Lease (the “Pre-Approved Form
Seller Estoppel”), for those Tenant Estoppels of the tenants occupying the
Properties to be conveyed on the Closing Date which were not obtained, provided
that in no event shall such Seller Estoppels collectively pertain to Properties
representing in excess of twenty percent (20%)

14



--------------------------------------------------------------------------------



 



of the Allocated Purchase Price of the Properties to be conveyed on the Closing
Date. Seller’s failure to deliver Tenant Estoppels (or Seller Estoppels, as
applicable) shall not constitute a default by Seller hereunder. Buyer shall have
two (2) Business Days after receipt of each executed Tenant Estoppel and Seller
Estoppel to review and approve such Tenant Estoppel and Seller Estoppel;
provided, however, that Buyer shall be required to approve any Tenant Estoppel
or Seller Estoppel which is (i) substantially in the form of the Pre-Approved
Form Estoppel or Pre-Approved Form Seller Estoppel, as applicable, or (ii) in
the form or contains such information as is required by the applicable Lease
(each such estoppel not substantially in such form being referred herein as an
“Unacceptable Estoppel”). Notwithstanding any provision to the contrary herein,
neither references in any Tenant Estoppel or Seller Estoppel to any of the
matters described on Schedule 3.4(a), nor deviations from the Pre-Approved
Form Estoppel or Pre-Approved Form Seller Estoppel with regard to such matters,
shall in any way constitute a basis for Buyer to deem any estoppel certificate
an Unacceptable Estoppel. Seller shall be released from liability under a Seller
Estoppel upon delivery to Buyer of a Tenant Estoppel from the corresponding
tenant to the extent such Tenant Estoppel is substantially in the form of the
Pre-Approved Form Estoppel.
     (b) Seller shall prepare for each lessor under a Ground Lease an estoppel
certificate in substantially the form attached hereto as Exhibit F-3 (with such
modifications thereto as are necessary to conform it to the applicable
provisions of the subject ground lease), or in the form or containing such
information as is required by any Ground Lease (the “Lessor Estoppels”), and
shall deliver drafts of the same to Buyer for Buyer’s approval. Buyer shall have
two (2) Business Days from its receipt of any draft lessor estoppel certificate
to provide comments thereto or approve the same. Failure of Buyer to so respond
within such two (2) Business Day period shall be deemed to constitute Buyer’s
approval of said draft. Once draft lessor estoppel certificates have been
approved or deemed approved by Buyer (a “Pre-Approved Form Lessor Estoppel”)
Buyer shall deliver the same to the applicable lessors under the Ground Leases
and request that the lessors complete and sign the Lessor Estoppels and return
them to Seller within ten (10) days after each lessor’s receipt of the same or
such time period required by the terms of the applicable Ground Lease. Seller
shall use commercially reasonable efforts to obtain an executed Lessor Estoppel
from each lessor under a Ground Lease at least three (3) Business Days prior to
Closing; provided, however, that in no event shall Seller be required to declare
an event of default under a Ground Lease for a lessor’s failure to deliver a
Lessor Estoppel or otherwise be required to institute legal proceedings against
a lessor in connection therewith. In the event that Seller is unable to deliver
to Buyer, at least three (3) Business Days prior to Closing, a Lessor Estoppel
from a lessor under a Ground Lease, then Seller shall deliver an estoppel
certificate executed by Seller (the “Seller Ground Lease Estoppel”), in the form
of Exhibit F-4 attached hereto (with such modifications thereto as are necessary
to conform it to the applicable provisions of the subject Ground Lease), or in
the form or containing such information as is required by such Ground Lease (the
“Pre-Approved Form Seller Ground Lease Estoppel”), for those Lessor Estoppels of
the lessors which were not obtained. Seller’s failure to deliver a Lessor
Estoppel (or a Seller Ground Lease Estoppel, as applicable) shall not constitute
a default by Seller hereunder. Buyer shall have two (2) Business Days after
receipt of each executed Lessor Estoppel and Seller Ground Lease Estoppel, as
applicable, to review and approve such Lessor Estoppel and Seller Ground Lease
Estoppel; provided, however, that Buyer shall be required to approve any Lessor
Estoppel or Seller Ground Lease Estoppel substantially in the form of the
Pre-Approved Form Lessor Estoppel or Pre-Approved Form Seller Ground

15



--------------------------------------------------------------------------------



 



Lease Estoppel, as applicable (each such estoppel not substantially in such form
being referred herein as an “Unacceptable Ground Lease Estoppel”). Seller shall
be released from liability under a Seller Ground Lease Estoppel upon delivery to
Buyer of a Lessor Estoppel from the corresponding lessor to the extent such
Lessor Estoppel is substantially in the form of the Pre-Approved Form Lessor
Estoppel.
     (c) In the event Seller fails to deliver the required number of Tenant
Estoppels pursuant to Section 3.4(a) hereof or if the Allocated Purchase Price
of all Properties to be conveyed on the Closing Date as to which there shall be
Unacceptable Estoppels and Unacceptable Ground Lease Estoppels exceeds ten
percent (10%) of the Purchase Price of the Properties to be conveyed on the
Closing Date, then Buyer’s sole remedy shall be to either (i) waive the estoppel
requirement and proceed to Closing without any abatement in the Purchase Price,
or (ii) terminate this Agreement in its entirety and receive a return of the
entire Deposit.
     (d) With regard to any Properties for which the Closing has been postponed
beyond the initial Closing Date pursuant to Section 4.1, the same requirements
concerning the delivery of estoppel certificates as are set forth in
Section 3.4(a) and Section 3.4(b) shall be applicable to such Properties,
provided that:
          (i) the delivery date for such estoppel certificates shall be the date
which is three (3) Business Days prior to the Tranche 2 Closing Date (as defined
in Section 4.1); and
          (ii) in calculating compliance with the requirements for delivery of
at least 80% Tenant Estoppels and no more than 20% of Seller Estoppels or 10%
Unacceptable Estoppels and Unacceptable Ground Lease Estoppels, such
calculations shall be performed by taking into account all of the Properties
(including those previously conveyed on the initial Closing Date) and all Tenant
Estoppels, Seller Estoppels, Unacceptable Estoppels and Unacceptable Ground
Lease Estoppels delivered in connection therewith.
In the event of a failure of the estoppel requirements described in this
Section 3.4(d) to be satisfied, Buyer’s sole remedy shall be to either (x) waive
such estoppel requirements and proceed with the Closing of the Tranche 2
Properties without any abatement in the Purchase Price, or (y) deem all (but not
less than all) of the Tranche 2 Properties and the Tranche 3 Properties (as
defined in Section 4.1) to be Deleted Properties (as defined in Section 4.10),
in which case a Partial Termination (as defined in Section 4.10) shall be deemed
to have occurred with respect to all of the Tranche 2 Properties and the Tranche
3 Properties, and the parties shall abide by the provisions of Section 4.10 with
regard thereto.
     Section 3.5. Due Diligence; Right of Termination. Subject to the provisions
of Section 3.7 hereof, if for any reason whatsoever, Buyer determines that any
of the Properties or any aspect thereof is unsuitable for Buyer’s acquisition,
Buyer shall have the right to terminate this Agreement with respect to all, but
not less than all (except as otherwise expressly provided in this Agreement), of
the Properties by giving written notice thereof to Seller prior to the
expiration of the Contingency Period, and if Buyer gives such notice of
termination within the Contingency Period, then this Agreement shall terminate
in accordance with the provisions of Section 3.6 below. If, prior to the
expiration of the Contingency Period, Buyer fails to give Seller written notice
of Buyer’s election to proceed with the purchase of the Properties pursuant

16



--------------------------------------------------------------------------------



 



to the terms of this Agreement, then Buyer shall be deemed to have terminated
this Agreement and the provisions of Section 3.6 shall control; provided,
however, Buyer’s approval (or deemed approval of title and survey matters shall
at all times be governed by Article II hereof).
     Section 3.6. Rights Upon Termination. If this Agreement is terminated or
deemed terminated by Buyer (other than in connection with a Partial Termination)
in the manner and within the applicable time period(s) provided pursuant to the
provisions of this Agreement, or because of a failure of a condition precedent
to the parties’ obligations hereunder as set forth in Section 4.7 and
Section 4.8 below (other than the condition set forth in Section 4.8(c)), then
(i) each party shall promptly execute and deliver to Title Company such
documents as Title Company may reasonably require to evidence such termination,
(ii) the Deposit plus all accrued interest thereon shall be returned to Buyer,
(iii) all instruments in Escrow shall be returned to the party depositing the
same, (iv) at the request of Seller, Buyer shall return or destroy all items
previously delivered or made available by Seller to Buyer and/or copies of any
reports, surveys or other studies or investigations prepared or received by
Buyer relating to the Properties, (v) Buyer and Seller shall each pay one-half
(1/2) of all Escrow and title cancellation charges, and (vi) neither party shall
have any further rights, obligations or liabilities whatsoever to the other
party concerning the Properties by reason of this Agreement, except for any
indemnity obligations of either party pursuant to the provisions of this
Agreement or otherwise expressly stated in this Agreement to survive
termination. The provisions of this Section 3.6 shall survive the Closing or
earlier termination of this Agreement, but shall not limit the rights of (x) any
party under Section 6.1 and Section 6.2 in the event of a default under this
Agreement by the other party, or (y) Seller under Section 1.6 in the event of
the failure of the condition in Section 4.8(c) to be satisfied.
     Section 3.7. Shiloh Facility and HS Properties.
     (a) Notwithstanding any provision to the contrary herein, from the date
hereof up to the Closing Date, Buyer shall have the right to continue to review
and evaluate the Property leased to River West, L.P., a Delaware limited
partnership (the “Shiloh Tenant”), and the Shiloh Tenant’s ability to perform
its obligations under the Lease relating to that certain facility located in
Plaquemine, Louisiana and commonly referred to as the “River West Medical
Center” (the “Shiloh Facility”), in each case in accordance with the terms and
provisions of Article III. Seller shall cooperate with Buyer in such evaluation
process, including, without limitation, continuing to comply with the provisions
of Article III with respect thereto. Notwithstanding any provision in this
Agreement to the contrary, if for any reason whatsoever Buyer determines at any
time prior to Closing that the Property constituting or relating to the Shiloh
Facility is unsuitable for Buyer’s acquisition, then Buyer shall have the right
to designate such Property as a Deleted Property (as defined in Section 4.10
hereof) and to effect a Partial Termination (as defined in Section 4.10 hereof)
with respect to such Property, and, in such event, the parties shall treat such
Property in accordance with Section 4.10 hereof.
     (b) Notwithstanding any provision to the contrary herein, from the date
hereof up to 5:00 p.m. Los Angeles, California time on March 28, 2008, Buyer
shall have the right to continue to review and evaluate the Properties located
in the States of Florida, Virginia, Arkansas and Kansas (the “HS Properties”),
in each case in accordance with the terms and provisions of Article II and
Article III, and Seller shall cooperate with Buyer in such evaluation

17



--------------------------------------------------------------------------------



 



process, including, without limitation, continuing to comply with the provisions
of Article II and Article III with respect thereto. Notwithstanding any
provision in this Agreement to the contrary herein, if for any reason whatsoever
Buyer determines at any time prior to 5:00 p.m. Los Angeles, California time on
March 28, 2008 that any of the HS Properties are unsuitable for Buyer’s
acquisition, then Buyer shall have the right to designate all (but not less than
all) of such HS Properties as Deleted Properties (as defined in Section 4.10)
and to effect a Partial Termination (as defined in Section 4.10) with respect to
all (but not less than all) of such HS Properties, and, in such event, the
parties shall treat such HS Properties in accordance with Section 4.10.
ARTICLE IV
CLOSING
     Section 4.1. Time and Place.
     (a) Subject to any rights of Seller to extend the Closing Date as
hereinafter provided, the consummation of the transaction contemplated hereby
(“Closing”) shall occur on March 28, 2008 (the “Closing Date”). The term
“Closing” is used in this Agreement to mean the time and date the transactions
hereby are closed with respect to the Properties (or, to the extent applicable,
the Tranche 2 Properties and the Tranche 3 Properties) and the Title Policies
are issued (or the Title Company has provided its written commitment to issue
such Title Policies), regardless of whether the Deeds are actually recorded in
the land records in which the Properties are situated; provided, however, that
in the event that (i) a Pre-Emptive Right Holder has not exercised or waived its
Pre-Emptive Rights prior to the Closing Date, or (ii) the parties from which
consent is required (the “Consent Parties”) pursuant to Section 4.8(f),
Section 11.5(c) and Section 12.5(c) have not provided such consent (the “Consent
Requirements”), then the Closing with regard to the Property or Properties to
which such Pre-Emptive Rights and/or Consent Requirements, as applicable,
pertain shall be postponed in accordance with the provisions of Section 4.1(b)
and Section 4.1(c) below.
     (b) With regard to any Property or Properties for which the Closing has
been postponed beyond the initial Closing Date of March 28, 2008 pursuant to
Section 4.1(a), if, as applicable (i) the Pre-Emptive Right Holder has waived,
or is deemed to have waived, its Pre-Emptive Right and/or (ii) the Consent
Parties have provided the required consent, in each case on or before April 18,
2008, then the Closing for such Properties (collectively, the “Tranche 2
Properties”) shall occur on April 22, 2008 (the “Tranche 2 Closing Date”). Upon
the Closing of the Tranche 2 Properties, Buyer shall be deemed to have waived
all closing contingencies with respect to the remaining Properties and Buyer
shall in no event be entitled to terminate this Agreement with regard to such
Properties or to receive a return of the Deposit, except in connection with any
of the following: (a) the occurrence of a material default by Seller pursuant to
Section 6.2; (b) the occurrence of a casualty or condemnation event giving rise
to Buyer’s right to terminate this Agreement in accordance with Article VII; or
(c) the failure of any of the conditions set forth in Section 4.7(h),
Section 4.7(i) or Section 4.7(j) to be satisfied.
     (c) With regard to any Properties for which the Closing has been postponed
beyond the Tranche 2 Closing Date pursuant to Section 4.1(a), if, as applicable,
the conditions set forth in clauses (i) and/or (ii) of Section 4.1(b) above
shall occur on or before May 15, 2008, then the

18



--------------------------------------------------------------------------------



 



Closing for such Properties (the “Tranche 3 Properties”) shall occur on May 15,
2008 or such other date that is mutually acceptable to the parties (the “Tranche
3 Closing Date”). Notwithstanding any provision to the contrary herein, in the
event the Closing for any Property is postponed beyond the initial Closing Date
of March 28, 2008, then the Deposit shall only be credited against the Purchase
Price with respect to the Closing of the final Property under this Agreement.
     (d) Closing shall be consummated through the Escrow administered by Title
Company. At Closing, Seller and Buyer shall perform the obligations set forth
in, respectively, Section 4.2 and Section 4.3 hereof, the performance of which
obligations shall be covenants to the parties to perform and shall be concurrent
conditions.
     Section 4.2. Seller’s Obligations at Closing. At, or prior to Closing,
Seller shall:
     (a) with respect to each Real Property other than the Ground Lease
Properties, deliver or cause to be delivered to Buyer through Escrow a duly
executed and acknowledged special warranty deed or limited warranty deed (or
their equivalent in applicable jurisdictions) in substantially the form attached
hereto as Exhibit G-l, but with such changes thereto as are required by any
applicable laws in the jurisdiction where such Real Property is located (the
“Deeds”);
     (b) with respect to each Ground Lease Property, assign or cause to be
assigned to Buyer, and Buyer shall assume, Seller’s interest under the Ground
Lease, by a duly executed assignment and assumption of the ground lease in
substantially the form attached hereto as Exhibit G-2 delivered through Escrow,
but with such changes thereto as are required by any applicable laws in the
jurisdiction where such Ground Lease Property is located or to conform such form
to apply to the leasehold or sub-subleasehold interest being assigned thereby
(the “Assignment of Ground Lease”);
     (c) with respect to each Property, deliver or cause to be delivered to
Buyer through Escrow a duly executed bill of sale in the form attached hereto as
Exhibit H (the “Bill of Sale”) conveying to Buyer without warranty (except for
such warranties as are specifically set forth in Section 5.1 of this Agreement,
subject in each case to the limitations on liability and survival set forth in
Section 5.2 hereof) all right, title and interest of Seller in and to the
Personal Property;
     (d) with respect to each Property, assign or cause to be assigned to Buyer
without warranty (except for such warranties as are specifically set forth in
Section 5.1 of this Agreement, subject in each case to the limitations on
liability and survival set forth in Section 5.2 hereof), and Buyer shall assume,
Seller’s interest in and to the Leases, Subleases, if any, Rents, and Security
Deposits by a duly executed assignment and assumption agreement (the “Assignment
of Leases”) in the form attached hereto as Exhibit I delivered through Escrow;
     (e) with respect to each Property, execute notices in the form attached
hereto as Exhibit J (the “Tenant Notices”), which Buyer shall send to each
tenant under each of the Leases promptly after the Closing, informing such
tenant of the sale of such Property and of the assignment to Buyer of Seller’s
interest in, and obligations under, the Leases (including, if

19



--------------------------------------------------------------------------------



 



applicable, any Security Deposits), and directing that all Rent and other sums
payable after the Closing under such Lease be paid as set forth in the notice;
     (f) with respect to each Property, to the extent assignable without charge
or consent, assign or cause to be assigned to Buyer without warranty (except for
such warranties as are specifically set forth in Section 5.1 of this Agreement,
subject in each case to the limitations on liability and survival set forth in
Section 5.2 hereof), and Buyer shall assume, Seller’s interest in and to the
Security Documents, the Acquisition Documents and the Intercreditor Documents by
a duly executed assignment and assumption agreement (the “Assignment of
Ancillary Documents”) in the form attached hereto as Exhibit K delivered through
Escrow;
     (g) if prior to Closing Seller becomes aware of any fact or circumstance
which makes any representation or warranty of Seller in this Agreement untrue,
then (i) Seller shall promptly disclose such fact in writing to Buyer, and
(ii) at Closing, Seller shall deliver to Buyer a duly executed original
certificate of Seller (“Seller’s Closing Certificate”), dated as of the Closing
Date and executed on behalf of Seller by a duly authorized officer thereof,
updating the representations and warranties contained in Section 5.1,
Section 11.3 and Section 12.3 below to the Closing Date and identifying any
representation or warranty which is not, or no longer is, true and correct and
explaining the state of facts giving rise to the change. Notwithstanding any
provision in this Agreement to the contrary, in no event shall Seller be liable
to Buyer for, or be deemed to be in default under this Agreement by reason of,
any such change to a representation or warranty (or the fact any such
representation or warranty was incorrect prior to such change). The occurrence
of a change in a representation and warranty shall, if materially adverse to
Buyer and if not cured by Seller prior to Closing, constitute the
non-fulfillment of the condition set forth in Section 4.7(b) hereof. If, despite
changes or other matters described in Seller’s Closing Certificate, the Closing
occurs, Seller’s representations and warranties set forth in this Agreement
shall be deemed to have been modified by all statements made in such
certificate;
     (h) deliver to Title Company such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Seller;
     (i) deliver to Buyer through Escrow a certificate in the form attached
hereto as Exhibit L duly executed by Seller, stating that Seller is not a
“foreign person”, a “foreign corporation”, a “foreign partnership”, a “foreign
trust”, a “foreign estate”, or a “disregarded entity” as defined in the Federal
Foreign Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act,
along with any applicable State or local law equivalent;
     (j) deliver to Buyer outside of Escrow or at the Properties the Leases
together with all leasing and property files and records which are material in
connection with the continued operation, leasing and maintenance of the
Properties, but excluding any Confidential Documents. Prior to the Closing,
Seller may, at its sole cost, make a copy of all files, records and documents
which Seller has delivered to Buyer. In addition, for a period of three
(3) years after the Closing, Buyer shall allow Seller and its representatives
access without charge to all files, records and documents delivered to Buyer at
or in connection with the Closing, upon reasonable advance notice and at
reasonable times, to make copies of any and all such files, records and
documents, which right shall survive the Closing;

20



--------------------------------------------------------------------------------



 



     (k) deliver to Buyer possession and occupancy of the Properties, subject to
the Permitted Exceptions
     (1) execute and deliver a closing statement mutually acceptable to Seller
and Buyer through Escrow;
     (m) perform and satisfy all agreements and covenants required hereby to be
performed by Seller prior to or at the Closing; and
     (n) deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.
     Section 4.3. Buyer’s Obligations at Closing. At, or prior to Closing, Buyer
shall:
     (a) pay to Seller through Escrow the full amount of the Purchase Price (due
credit shall be given for the Deposit as provided herein), as increased or
decreased by prorations and adjustments as herein provided and as adjusted as a
result of any Partial Termination of this Agreement in accordance with the terms
herein provided in immediately available wire transferred funds pursuant to
Section 1.5 hereof;
     (b) join Seller in execution and delivery through Escrow of the Assignment
of Leases, Assignment of Ground Lease and the Assignment of Ancillary Documents;
     (c) if prior to Closing Buyer becomes aware of any fact or circumstance
which makes any representation or warranty of Buyer in this Agreement untrue,
then (i) Buyer shall promptly disclose such fact in writing to Seller, and
(ii) at Closing, Buyer shall deliver to Seller a duly executed original
certificate of Buyer (“Buyer’s Closing Certificate”), dated as of the Closing
Date and executed on behalf of Buyer by a duly authorized officer thereof,
updating the representations and warranties contained in Section 5.3,
Section 11.4 and Section 12.4 below to the Closing Date and identifying any
representation or warranty which is not, or no longer is, true and correct and
explaining the state of facts giving rise to the change. Notwithstanding any
provision in this Agreement to the contrary, in no event shall Buyer be liable
to Seller for, or be deemed to be in default hereunder by reason of, any such
change to a representation or warranty (or the fact any such representation or
warranty was incorrect prior to such change); provided, however, that the
occurrence of a change in a representation or warranty shall, if materially
adverse to Seller and if not cured by Buyer prior to Closing, constitute the
non-fulfillment of the conditions set forth in Section 4.8(c) hereof, and
entitle Seller to (among other things) execute its right under Section 1.6(b).
If, despite changes or other matters described in Buyer’s Closing Certificate,
the Closing occurs, Buyer’s representations and warranties set forth in this
Agreement shall be deemed to have been modified by all statements made in such
certificate;
     (d) deliver to Title Company such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Buyer;
     (e) execute and deliver a closing statement mutually acceptable to Seller
and Buyer through Escrow;

21



--------------------------------------------------------------------------------



 



     (f) perform and satisfy all agreements and covenants required hereby to be
performed by Buyer prior to or at the Closing; and
     (g) execute and deliver to Seller a release of claims (the “Release”) in
the form attached hereto as Exhibit N;
     (h) execute and deliver a legally binding addendum to each LP Agreement (as
such term is defined in Section 12.1 hereof) in accordance with Section 10.8(a)
thereof; and
     (i) deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.
     Section 4.4. Title Company’s Obligations at Closing. Title Company shall
undertake the following at or promptly after Closing:
     (a) If necessary, Title Company is authorized and instructed to insert the
date Escrow closes as the effective date of any documents conveying interests
herein or which are to become operative as of the Closing Date;
     (b) Cause the Deeds and any other recordable instruments which the parties
so direct to be recorded in the Official Records of the Recorder of the County
in which the Properties are located. If permitted by applicable law, Title
Company is hereby instructed not to affix the amount of the documentary transfer
tax on the face of the Deeds, but to pay on the basis of a separate affidavit of
Seller not made a part of the public record;
     (c) Cause each non-recorded document to be delivered to the party acquiring
rights thereunder, or for whose benefit such document was obtained;
     (d) Deliver to Buyer the Title Policies; and
     (e) Deliver to Seller the Purchase Price and such other funds, if any, as
may be due to Seller by reason of credits under this Agreement, less all items
chargeable to Seller under this Agreement.
     Section 4.5. Credits and Prorations.
     (a) All Rent and other income and expenses, if any (pursuant to the express
terms of any of the Leases and the Ground Leases), of the Properties shall be
apportioned as of 12:01 a.m. on the day of Closing as if Buyer were vested with
title to the Properties during the entire day upon which Closing occurs. Such
prorations, if and to the extent known and agreed upon as of the Closing, shall
be paid by Buyer to Seller (if the prorations result in a net credit to Seller)
or by Seller to Buyer (if the prorations result in a net credit to Buyer) by
increasing or reducing the cash to be paid by Buyer at the Closing. Any such
prorations not determined or not agreed upon as of the Closing shall be paid by
Buyer to Seller, or by Seller to Buyer, as the case may be, in cash as soon as
practicable following the Closing.
     (b) Notwithstanding anything contained in Section 4.5(a) hereof:

22



--------------------------------------------------------------------------------



 



          (i) Seller shall be entitled to a credit equal to one hundred percent
(100%) of the amount of all accounts receivable existing as of the Closing Date.
A post-Closing true-up shall be performed ninety (90) days after the Closing
Date, at which time Seller shall pay to Buyer an amount equal to any accounts
receivable for which Seller received such a credit at Closing and which were not
received by Buyer from the applicable tenant(s) prior to such true-up. If,
subsequent to any such true-up, Buyer or Seller receives any funds from the
tenant(s) from which such accounts receivable were due, then such funds shall be
disbursed (i) first to Seller up to the amount of any such true-up payment
previously made, and (ii) the remainder to Buyer. Subject to its rights under
the preceding sentence to retain funds in repayment of any such true-up payment,
Seller shall promptly deliver to Buyer any payments of Rent which Seller may
receive subsequent to the Closing;
          (ii) At Closing, Seller shall, at Seller’s option, either (A) deliver
to Buyer any Security Deposits actually held by Seller pursuant to the Leases
(to the extent such Security Deposits have not been applied against delinquent
Rents), or (B) credit to the account of Buyer the amount of such Security
Deposits held by Seller pursuant to the Leases (to the extent such Security
Deposits have not been applied against delinquent Rents);
          (iii) Charges referred to in Section 4.5(a) hereof which are payable
by any tenant directly to a third party shall not be apportioned hereunder, and
Buyer shall accept title subject to any of such charges unpaid and Buyer shall
look solely to the tenant responsible therefor for the payment of such charges.
If Seller shall have paid any of such charges on behalf of any tenant, and shall
not have been reimbursed therefor by the time of Closing, Buyer shall credit to
Seller an amount equal to all such charges so paid by Seller; and
          (iv) Seller shall receive a credit equal to the amount of any rent or
other expense that has been paid by Seller pursuant to the Ground Leases prior
to Closing and which pertains to any period after Closing.
     (c) Any additional rent or other expenses due under the Leases or the
Ground Leases (collectively, the “Additional Rents”) shall be prorated on the
Closing Date between Buyer and Seller based on the best estimate of Buyer and
Seller (and taking into account the prior year adjustments). Within three
(3) Business Days prior to Closing, Seller shall deliver to Buyer for its review
and approval a statement setting forth its estimate of the proration of such
Additional Rents. Buyer and Seller shall complete a final proration of
Additional Rents within ninety (90) days after Closing. Prior to Closing, Seller
shall provide Buyer with information regarding Additional Rents which were
received by Seller prior to closing and the amount of reimbursable expenses paid
by Seller prior to closing. On or before the date which is sixty (60) days after
Closing, Buyer shall deliver to Seller a reconciliation of all expenses
reimbursable by tenants under the Leases, and the amount of Additional Rents
received by Seller and Buyer relating thereto (the “Reconciliation”). Upon
reasonable notice and during normal business hours, each party shall make
available to the other all information reasonably required to confirm the
Reconciliation. In the event of any overpayment of Additional Rents by the
tenants to Seller, Seller shall promptly, but in no event later than fifteen
(15) days after receipt of the Reconciliation, pay to Buyer the amount of such
overpayment and Buyer, as the landlord under the particular Leases, shall pay or
credit to each applicable tenant the amount of such overpayment. In the event of
an underpayment of Additional Rents by the tenants to Seller,

23



--------------------------------------------------------------------------------



 



Buyer shall pay to Seller the amount of such underpayment within fifteen
(15) days following Buyer’s receipt of any such amounts from the tenants.
Notwithstanding anything to the contrary herein, Seller shall deliver to Buyer
or credit against the Purchase Price at Closing any amounts collected by Seller
on account of Additional Rents from tenants, which based upon Seller’s
estimates, exceeds the actual Additional Rent owing from such tenants through
the Closing (i.e., amounts collected from such tenants on account of Additional
Rent in excess of such tenants’ actual year-to-date share of expenses for which
the same have been collected).
     (d) Except as otherwise provided herein, any revenue or expense amount
which cannot be ascertained with certainty as of Closing shall be prorated on
the basis of the parties’ reasonable estimates of such amount, and shall be the
subject of a final proration sixty (60) days after Closing, or as soon
thereafter as the precise amounts can be ascertained. Buyer shall promptly
notify Seller when it becomes aware that any such estimated amount has been
ascertained. Once all revenue and expense amounts have been ascertained, Buyer
shall prepare, and certify as correct, a final proration statement which shall
be subject to Seller’s approval. Upon Seller’s acceptance and approval of any
final proration statement submitted by Buyer, such statement shall be
conclusively deemed to be accurate and final. Any such revenue or expense amount
shall be paid by Buyer to Seller, or Seller to Buyer, as the case may be, in
cash as soon as practicable following Closing.
     (e) Notwithstanding any provision to the contrary herein or in any other
document delivered in connection with the transactions contemplated hereby,
Buyer and Seller hereby agree that in no event shall Seller have any liability
or responsibility for any reimbursement or other obligations related to any
improvements pertaining to the Properties, whether constructed prior to or after
the Closing, and whether arising under the Leases or otherwise. Upon the
Closing, Buyer shall accept the Properties subject to any reimbursement or other
obligations or responsibilities that may now or hereafter exist with regard to
any improvements relating to the Properties.
     (f) The provisions of this Section 4.5 shall survive Closing.
     Section 4.6. Transaction Taxes and Closing Costs.
     (a) Seller and Buyer shall execute such returns, questionnaires and other
documents as shall be required with regard to all applicable real property
transaction taxes imposed by applicable federal, state or local law or
ordinance.
     (b) Seller shall pay the fees of any counsel representing Seller in
connection with this transaction. Seller shall also pay the following costs and
expenses:
          (i) one-half (1/2) of the escrow fee, if any, which is charged by the
Title Company;
          (ii) the premium for the ALTA Standard Coverage Owner’s Policies of
Title Insurance and ALTA Standard Coverage Leasehold Policy of Title Insurance
(or their equivalent in applicable jurisdictions), as applicable, relating to
the Properties to be issued to Buyer by the Title Company at Closing (provided
that in no event shall Seller be required to pay more than

24



--------------------------------------------------------------------------------



 



$423,503 for the foregoing, as such amount may be reduced to account for any
Properties which become Deleted Properties or for which a Closing otherwise does
not occur) (the “Base Policy Premium”);
          (iii) the fees for recording the Deeds and any additional recording
fees incurred in connection with the satisfaction of Seller’s obligations
hereunder (if any); and
          (iv) such portion, if any, of any documentary transfer tax or similar
tax (including, without limitation, City, County and State documentary transfer
taxes, as applicable) which becomes payable by reason of the transfer of the
Properties (collectively, “Transfer Taxes”), and which is customarily paid by
sellers in comparable transactions in the jurisdiction in which each component
of the Property is located.
          (c) Buyer shall pay the fees of any counsel representing Buyer in
connection with this
transaction. Buyer shall also pay the following costs and expenses:
          (i) one-half (1/2) of the escrow fee, if any, which is charged by the
Title Company;
          (ii) any recording fees incurred in connection with the satisfaction
of Buyer’s obligations hereunder (if any);
          (iii) the premium for the Owner’s Policies of Title Insurance and
Leasehold Policy of Title Insurance to be issued to Buyer by the Title Company
at Closing, and the entire cost of all endorsements thereto, but only to the
extent that those costs exceed the cost of the Base Policy Premium which Seller
is required to pay pursuant to Section 4.6(b)(ii);
          (iv) the cost of any New Surveys and Buyer’s own due diligence
expenses; and
          (v) such portion, if any, of the Transfer Taxes as is customarily paid
by buyers in comparable transactions in the jurisdiction in which each component
of the Property is located.
     (d) The Personal Property is included in this sale without charge and
without any allocation of Purchase Price thereto, however, Buyer shall be
responsible for the amount of any and all sales or similar taxes payable in
connection with the transfer of the Personal Property.
     (e) All costs and expenses incident to this transaction and the Closing
thereof, and not specifically described above shall be paid by the party
incurring same.
     (f) The provisions of this Section 4.6 shall survive the Closing.
     Section 4.7. Conditions Precedent to Obligation of Buyer. The obligation of
Buyer to consummate the transaction contemplated hereunder shall be subject to
the fulfillment on or before the date of Closing of all of the conditions set
forth in this Section 4.7, any or all of which may be waived by Buyer in its
sole and absolute discretion. In the event Buyer terminates this Agreement,
which termination shall apply to all, but not less than all, of the Properties,
due to the

25



--------------------------------------------------------------------------------



 



nonsatisfaction of any such conditions, then the termination provisions set
forth in Section 3.6 above shall apply.
     (a) Seller shall have delivered to Buyer (or to Buyer through the Title
Company) all of the items required to be delivered to Buyer pursuant to the
terms of this Agreement, including but not limited to, those provided for in
Section 4.2 hereof;
     (b) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date as if made at and as of such time (with appropriate modification as
permitted under this Agreement);
     (c) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing;
     (d) The Title Company shall have issued or is irrevocably committed to
issue the Title Policies;
     (e) This Agreement and the transactions contemplated hereby shall have been
approved by the Board of Directors of Medical Properties Trust, Inc., which
approval Buyer shall seek to obtain on or prior to March 19, 2008;
     (f) Except with respect to any condemnation or eminent domain matters,
which shall be governed by Article VII hereof, there shall not have been
instituted by any creditor of Seller, any governmental or quasi-government
authority or any other third party, any suit, action or proceeding which would
materially and adversely affect the Properties or which would prevent Seller
from consummating the transactions contemplated by this Agreement;
     (g) The Board of Directors of Seller shall have approved the transactions
contemplated by this Agreement on or before the date that is the later of
(i) seven (7) days after the expiration of the Contingency Period, and
(ii) March 26, 2008, the failure of which shall give rise to Buyer’s right to
terminate this Agreement;
     (h) Seller shall have obtained all approvals and consents necessary for
Seller’s transfer or sale of the Properties as contemplated by this Agreement,
and such estoppel certificates as are required to be obtained under this
Agreement; provided, however, that failure to obtain any consent described in
Section 11.5(c) or Section 12.5(c) hereof (i) shall result only in Buyer’s right
to refrain from consummating the acquisition of the specific Property for which
such consent is not obtained until such time as such consent is obtained, and
(ii) shall not affect or delay the Closing of the other Properties;
     (i) All Pre-Emptive Rights Holders (as defined below) shall have either
waived or exercised their Pre-Emptive Rights (as defined below); provided,
however, that failure of this condition to be satisfied (i) shall result only in
Buyer’s right to refrain from consummating the acquisition of the specific
Pre-Emptive Right Property or Pre-Emptive Right Properties for which the
applicable Pre-Emptive Rights have not been waived or exercised, and (ii) shall
not affect or delay the Closing of the other Properties; and

26



--------------------------------------------------------------------------------



 



     (j) With respect to the Ground Lease Properties, Seller shall have obtained
all consents required in connection with the assignment of Seller’s right, title
and interest under the Ground Leases.
     Section 4.8. Conditions Precedent to Obligation of Seller. The obligation
of Seller to consummate the transactions contemplated hereunder shall be subject
to the fulfillment on or before the date of Closing of all of the following
conditions, any or all of which may be waived by Seller in its sole and absolute
discretion:
     (a) Seller shall have received the Purchase Price as adjusted as provided
herein, and payable in the manner provided for in this Agreement;
     (b) Buyer shall have delivered to Seller (or to Seller through the Title
Company) all of the items required to be delivered to Seller pursuant to the
terms of this Agreement, including but not limited to, those provided for in
Section 4.3 hereof;
     (c) All of the representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modification as permitted under this Agreement);
     (d) Buyer shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by Buyer
as of the date of Closing;
     (e) Seller shall have obtained all approvals and third party consents
necessary for the transfer or sale of the Properties as contemplated by this
Agreement; provided, however, that failure to obtain any consent described in
Section 11.5(c) or Section 12.5(c) hereof (i) shall result only in Seller’s
right to refrain from consummating the acquisition of the specific Property for
which such consent is not obtained until such time as such consent is obtained,
and (ii) shall not affect or delay the Closing of the other Properties;
     (f) With respect to the Ground Lease Properties, Seller shall have obtained
all consents required in connection with the assignment of Seller’s right, title
and interest under the Ground Leases, and a release of Seller and its affiliates
from their obligations under or with respect to such Ground Leases and/or the
Ground Lease Properties;
     (g) This Agreement and the transactions contemplated hereby shall have been
ratified by the Board of Directors of Seller, which ratification Seller shall
seek to obtain on or prior to the date that is the later of (i) seven (7) days
after the expiration of the Contingency Period, and (ii) March 26, 2008;
     (h) The Board of Directors of Medical Properties Trust, Inc. shall have
approved the transactions contemplated by this Agreement on or prior to
March 19, 2008, the failure of which shall give rise to Seller’s right to
terminate this Agreement; and
     (i) All Pre-Emptive Right Holders (as defined below) shall have either
waived or exercised their Pre-Emptive Rights (as defined below); provided,
however, that failure of this condition to be satisfied (i) shall result only in
Seller’s right to refrain from consummating the

27



--------------------------------------------------------------------------------



 



acquisition of the specific Pre-Emptive Right Property or Pre-Emptive Right
Properties for which the applicable Pre-Emptive Rights have not been waived or
exercised, and (ii) shall not affect or delay the Closing of the other
Properties.
     Section 4.9. Pre-Emptive Rights. Buyer acknowledges and agrees that certain
tenants (or their affiliates) or other third parties have or may have certain
rights of first refusal, rights of first offer or other similar rights (any such
right being referred to herein as a “Pre-Emptive Right”) affecting the
Properties (each individually a “Pre-Emptive Right Property”). Seller shall
promptly deliver to the current holder of each Pre-Emptive Right (each, a
“Pre-Emptive Right Holder”), such notice as is necessary to validly comply with
Seller’s obligations with respect to the applicable Pre-Emptive Right. Seller
shall keep Buyer apprised of the status of any Pre-Emptive Right request. If any
Pre-Emptive Right is properly exercised by the Pre-Emptive Right Holder, then
Seller shall give Buyer prompt written notice thereof and this Agreement shall
be Partially Terminated with respect to such Pre-Emptive Right Property.
     Section 4.10. Termination of Agreement With Respect to Certain Properties.
The termination of this Agreement as to any particular Property pursuant to
Section 4.9 or Section 3.7 is referred to herein as a “Partial Termination” and
any such Property is referred to herein as a “Deleted Property.” In the event of
any Partial Termination, (i) Buyer and Seller shall remain obligated to
effectuate the transactions contemplated hereunder with respect to all other
Properties upon the terms and conditions set forth in this Agreement, (ii) the
Purchase Price payable on the Closing Date for all the other Properties shall be
reduced by the Allocated Purchase Price of the Deleted Property(ies), (iii) each
party shall promptly execute and deliver to Title Company such documents as
Title Company may reasonably require to evidence the withdrawal of such Deleted
Property(ies), (iv) all instruments in escrow with respect to such Deleted
Property shall be returned to the party depositing the same, (v) at the request
of Seller, Buyer shall return all items relating to such Deleted Property(ies)
previously delivered to Buyer and copies of any reports, surveys or other
studies or investigations prepared or received by Buyer solely relating to such
Deleted Property(ies), and (vi) no party shall have any further rights,
obligations or liabilities whatsoever to the other parties concerning such
Deleted Property(ies) by reason of this Agreement, except for any indemnity
obligations of any party with respect to such Deleted Property(ies) pursuant to
the provisions of this Agreement or otherwise expressly stated in this Agreement
to survive termination with respect to the Properties. The Deposit shall not be
reduced as a result of any withdrawal of one or more Deleted Properties. The
provisions of this Section 4.10 shall survive the Closing or any earlier
termination of this Agreement.
     Section 4.11. UCC Financing Statements. Buyer hereby acknowledges that
Uniform Commercial Code financing statements and/or fixture filings have or may
have been filed in order to perfect or continue the perfection of Seller’s
security interest in the personal property and other intangible property of the
tenants under the Leases. Upon the Closing, Buyer shall file such Uniform
Commercial Code termination statements or amendments with the appropriate filing
offices as are necessary to either substitute Buyer as the secured party
thereunder in lieu of the applicable Seller entity or release Seller’s security
interests with respect to the personal property and other intangible property of
the tenant’s under the Leases; provided, however, that any and all such Uniform
Commercial Code termination statements or amendments shall be prepared and
recorded at Buyer’s sole cost and expense.

28



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 5.1. Representations and Warranties of Seller. The term “Knowledge”
as used herein with respect to Seller, shall mean the current actual and not
implied or constructive knowledge, without the duty of investigation or
independent inquiry, of Thomas Kirby, Susan Tate and Darrin Smith. Seller hereby
represents and warrants to Buyer as of the Effective Date and as of the Closing
Date that:
     (a) Organization and Qualification.
          (i) HCP has been duly organized, is validly existing under the laws of
the State of Maryland, and (either itself or through a name under which HCP is
doing business in certain jurisdictions as set forth in Schedule 5.1 (a)) is
qualified to do business and is in good standing (or is in existence with
respect to the Property located in West Virginia) in the States in which its
Properties are located.
          (ii) FAEC has been duly organized, is validly existing under the laws
of the State of Delaware, and is qualified to do business and is in good
standing in the State in which its Properties are located.
          (iii) HCPIT has been duly organized, is validly existing under the
laws of the State of Maryland, and is qualified to do business and is in good
standing in the States in which its Properties are located.
          (iv) THH has been duly organized, is validly existing under the laws
of the State of Delaware, and is qualified to do business and is in good
standing in the States in which its Properties are located.
     (b) Authority. Subject to the satisfaction or, if applicable, waiver of the
conditions set forth in Section 4.8 and Section 4.9 above (i) Seller has, or
will have prior to Closing, the requisite power and authority to execute,
deliver and carry out the terms of this Agreement, together with all documents
and agreements necessary to give effect to the provisions of this Agreement, and
to consummate the transactions contemplated hereby and thereby; and (ii) all
corporate or company actions required to be taken by Seller (including, without
limitation, all necessary actions by the shareholders, directors, managers,
members and partners of Seller) to authorize the execution, delivery and
performance of this Agreement and all other documents, agreements and
instruments executed by Seller which are necessary to give effect thereto
(collectively, the “Seller Instruments”) and all transactions contemplated
hereby and thereby, have been duly and properly taken or obtained (or will be
taken or obtained prior to Closing) in accordance and compliance with Seller’s
charter, articles or certificate of incorporation, formation or organization,
bylaws or other documents or instruments which establish and/or set forth the
rules, procedures and rights with respect to Seller’s governance, including,
without limitation, any stockholders, limited liability company, operating or
partnership agreement related to Seller, in each case as amended, restated,
supplemented and/or modified and in effect as of the date hereof (collectively,
“Governing Documents”). Except for the action of Seller’s Board of Directors or
other governing body, no other action on the part of Seller, or Seller’s

29



--------------------------------------------------------------------------------



 



shareholders, directors, managers, members or partners, is necessary to
authorize the execution, delivery and performance of this Agreement, the Seller
Instruments, or the transactions contemplated hereby or thereby. Subject to the
satisfaction of the condition set forth in Section 4.8(g) hereof, this
Agreement, the Seller Instruments, and all agreements to which Seller will
become a party hereunder are and will constitute the valid and legally binding
obligations of Seller, and are and will be enforceable against Seller in
accordance with the respective terms hereof or thereof, except as enforceability
may be restricted, limited or delayed by applicable bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and except as
enforceability may be subject to and limited by general principles of equity
(regardless of whether considered in a proceeding in equity or at law) and by
agreement of the parties and set forth in this Agreement.
     (c) Absence of Conflicts. Seller’s execution, delivery and performance of
this Agreement and the Seller Instruments, and the consummation of the
transactions contemplated hereby and thereby, will not, with or without the
giving of notice and/or the passage of time: (i) violate or conflict with any
provision of any of Seller’s Governing Documents; (ii) to Seller’s Knowledge,
violate any provision of any applicable law, rule or regulation to which Seller
or any of its shareholders, members, managers or partners is subject;
(iii) violate or conflict with any judgment, order, writ or decree of any court
applicable to Seller; or (iv) to Seller’s Knowledge, result in or cause the
creation of a lien or other encumbrance on the Properties.
     (d) Consents and Approvals. To Seller’s Knowledge, no license, permit,
qualification, order, consent, authorization, approval or waiver of, or
registration, declaration or filing with, or notification to, any Governmental
Entity (as hereinafter defined) or other third party is required to be made or
obtained by or with respect to Seller in connection with the execution, delivery
and performance of this Agreement or the Seller Instruments by Seller or the
consummation of the transactions contemplated hereby or thereby, except for such
filing statements as may be required in connection with the recordation of the
Deeds and the Assignment of Ground Leases. As used herein, the term
“Governmental Entity” means any national, federal, regional, state, local,
provincial, municipal, foreign or multinational court or other governmental or
regulatory authority, administrative body or government, department, board,
body, tribunal, instrumentality or commission.
     (e) Seller Not a Foreign Person; Patriot Act Compliance.
          (i) Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended.
          (ii) To the extent applicable to Seller, Seller has complied in all
material respects with the International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001, which comprises Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (the “Patriot Act”) and the regulations
promulgated thereunder, and the rules and regulations administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), to the extent
such Laws are applicable to Seller. Seller is not included on the List of
Specially Designated Nationals and Blocked Persons maintained by the OFAC, or is
a resident in, or organized or chartered under the laws of, (A) a jurisdiction
that has been designated by the U.S. Secretary of the Treasury under

30



--------------------------------------------------------------------------------



 



Section 311 or 312 of the Patriot Act as warranting special measures due to
money laundering concerns or (B) any foreign country that has been designated as
non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur.
     (f) Litigation. To Seller’s Knowledge, except as disclosed on Schedule
5.1(f) attached hereto, Seller has not received written notice of any action,
suit, arbitration, unsatisfied order or judgment, government investigation or
proceeding pending against Seller which, if adversely determined, could
individually or in the aggregate materially and adversely affect the Properties
or otherwise materially interfere with the consummation of the transaction
contemplated by this Agreement.
 
     (g) Leases, Guarantees and Letters of Credit. Schedule 1.1 (d) attached
hereto contains a true and correct list of the Leases. Schedule 5.1 (g) contains
a true and correct list of the guarantees and the letters of credit (and, in the
case of any Leases that provide for cash deposits in lieu of letters of credit,
such cash deposits) which have been provided to Seller in connection with the
Leases, and all amendments thereto. Seller has not made any pledges or
assignments of Seller’s interest in the Leases, such guarantees, such letters of
credit or cash deposits, or any of the Security Documents, Acquisition Documents
or Intercreditor Documents, for the benefit of third parties which shall remain
in effect after the Closing.
     (h) Compliance with Environmental Laws. Except as disclosed in any of the
Environmental Reports, or any of the Property Documents or other materials
provided or made available by Seller or its agents to Buyer, or in any matter
disclosed in any written reports, surveys or other studies or investigations
commissioned by Buyer or its agents, attorneys or representatives:
          (i) to Seller’s Knowledge, no Governmental Entity nor any
nongovernmental third party has delivered written notice to Seller of any
alleged violation or investigation of any suspected violation under the
Environmental Laws (as hereinafter defined) in connection with the Real Property
or the Improvements;
          (ii) to Seller’s Knowledge, there has been no release of any Hazardous
Materials (as hereinafter defined) by or at the direction of Seller at, on,
under or from any of the Properties which would constitute a violation of
applicable law and which has not been remedied prior to the date hereof;
          (iii) to Seller’s Knowledge, there are no conditions presently
existing on, at or emanating from the Real Property or the operation of the
Improvements, that may result in any liability, investigation or clean-up cost
under any Environmental Law;
          (iv) to Seller’s Knowledge, no administrative order, litigation or
settlement with respect to any Hazardous Material is in existence, nor
threatened, with respect to the Real Property; and

31



--------------------------------------------------------------------------------



 



          (v) to Seller’s Knowledge, no written notice has been served on Seller
from any Governmental Entity claiming any violation of any Environmental Law, or
requiring compliance with any Environmental Law, or demanding payment or
contribution for environmental damage or injury to natural resources.
     As used herein, the term “Environmental Law” means each federal, state,
local and foreign law and regulation relating to pollution, protection or
preservation of human health or the environment, including ambient air, surface
water, ground water, land surface or subsurface strata, and natural resources,
and including each law and regulation relating to emissions, discharges,
releases or threatened releases of Hazardous Materials, or otherwise relating to
the manufacturing, processing, distribution, use, treatment, generation,
storage, containment (whether above ground or underground), disposal, transport
or handling of Hazardous Materials, or the preservation of the environment or
mitigation of adverse effects thereon and each law and regulation with regard to
record keeping, notification, disclosure and reporting requirements respecting
Hazardous Materials, including, without limitation, the Resource Conservation
and Recovery Act of 1976, the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, the Hazardous Materials Transportation Act, the
Federal Water Pollution Control Act, the Clean Air Act, the Clean Water Act, the
Toxic Substances Control Act, the Safe Drinking Water Act, and all similar
federal, state and local environmental statutes, ordinances and the regulations,
orders, or decrees now or hereafter promulgated thereunder, in each case as
amended from time to time.
     As used herein, the term “Hazardous Materials” means any substance deemed
hazardous under any Environmental Law, including, without limitation, asbestos
or any substance containing asbestos, the group of organic compounds known as
polychlorinated biphenyls, flammable explosives, radioactive materials,
infectious wastes, biomedical and medical wastes, chemicals known to cause
cancer or reproductive toxicity, lead and lead-based paints, radon, pollutants,
effluents, contaminants, emissions or related materials and any items included
in the definition of hazardous or toxic wastes, materials or substances under
any Environmental Law.
     Section 5.2. Survival of Seller’s Representations and Warranties. The
representations and warranties of Seller set forth in this Section 5.1,
Section 11.3 and Section 12.3, as updated in accordance with the terms of this
Agreement, and/or set forth in any estoppel certificate or other document or
agreement delivered by Seller pursuant to this Agreement or in connection with
the consummation of the transactions contemplated hereby (all such
representations and warranties of Seller, collectively, the “Seller’s
Representations”), shall survive Closing for a period of twelve (12) months. No
claim for a breach of any Seller’s Representation shall be actionable or payable
unless each of the following conditions is satisfied: (a) the valid claims for
all such breaches, if any, collectively aggregate more than Five Hundred
Thousand Dollars ($500,000), (b) written notice containing a description of the
nature of such breach shall have been given by Buyer to Seller prior to the
expiration of said twelve (12) month period and an action shall have been
commenced by Buyer against Seller within sixty (60) days after the termination
of the survival period provided for above in this Section 5, and (c) the Closing
has occurred and Buyer did not have knowledge that the applicable Seller’s
Representation was incorrect prior to Closing. Buyer agrees to first seek
recovery under any insurance policies, the Title Policies and other applicable
agreements prior to seeking recovery from Seller, and Seller shall not be liable

32



--------------------------------------------------------------------------------



 



to Buyer to the extent Buyer’s claim is actually satisfied from such insurance
policies, Title Policies or other applicable agreements. Upon delivery of the
Tenant Estoppels or Lessor Estoppel, Seller shall be entirely released from any
liability under Seller’s Representations concerning the information contained in
such Tenant Estoppels or Lessor Estoppel, as applicable, to the extent the same
is consistent with, or more favorable than, the information contained in
Seller’s Representations. Notwithstanding any provision of this Agreement to the
contrary, in no event shall (i) Seller’s aggregate liability to Buyer for breach
of any Seller’s Representations exceed an amount equal to one percent (1%) of
the Purchase Price, or (ii) Seller be liable for any consequential damages of
Buyer or any punitive damages.
     Section 5.3. Representations and Warranties of Buyer. The term “Knowledge”
as used herein with respect to Buyer, shall mean the current actual and not
implied or constructive knowledge, and without the duty of investigation or
independent inquiry, of R. Steven Hamner. Buyer hereby represents and warrants
to Seller as of the Effective Date and as of the Closing Date that:
     (a) Organization. Buyer has been duly organized and is validly existing and
in good standing under the laws of its State of incorporation/formation and is,
or will be prior to Closing, in good standing in the States in which the
Properties are located.
     (b) Authority. Subject to the satisfaction or, if applicable, waiver of the
conditions set forth in Section 4.7 above (i) Buyer has, or will have prior to
Closing, the requisite power and authority to execute, deliver and carry out the
terms of this Agreement, together with all documents and agreements necessary to
give effect to the provisions of this Agreement, and to consummate the
transactions contemplated hereby and thereby; and (ii) all corporate or company
actions required to be taken by Buyer (including, without limitation, all
necessary actions by the shareholders, directors, managers, members and partners
of Buyer) to authorize the execution, delivery and performance of this Agreement
and all other documents, agreements and instruments executed by Buyer which are
necessary to give effect thereto (collectively, the “Buyer Instruments”) and all
transactions contemplated hereby and thereby, have been duly and properly taken
or obtained (or will be taken or obtained prior to Closing) in accordance and
compliance with Buyer’s Governing Documents. Except for the action of Buyer’s
Board of Directors or other governing body, no other action on the part of
Buyer, or Buyer’s shareholders, directors, managers, members or partners, is
necessary to authorize the execution, delivery and performance of this
Agreement, the Buyer Instruments, or the transactions contemplated hereby or
thereby. Subject to the satisfaction of the condition set forth in
Section 4.8(h) hereof, this Agreement, the Buyer Instruments, and all agreements
to which Buyer will become a party hereunder are and will constitute the valid
and legally binding obligations of Buyer, and are and will be enforceable
against Buyer in accordance with the respective terms hereof or thereof, except
as enforceability may be restricted, limited or delayed by applicable
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and except as enforceability may be subject to and limited by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law) and by agreement of the parties and set forth in this Agreement.
     (c) Absence of Conflicts. Buyer’s execution, delivery and performance of
this Agreement and the Buyer Instruments, and the consummation of the
transactions contemplated

33



--------------------------------------------------------------------------------



 



hereby and thereby, will not, with or without the giving of notice and/or the
passage of time: (i) violate or conflict with any provision of any of Buyer’s
Governing Documents; (ii) to Buyer’s Knowledge, violate any provision of any
applicable law, rule or regulation to which Buyer or any of its shareholders,
members, managers or partners is subject; or (iii) violate or conflict with any
judgment, order, writ or decree of any court applicable to Buyer.
     (d) Consents and Approvals. To Buyer’s Knowledge, no license, permit,
qualification, order, consent, authorization, approval or waiver of, or
registration, declaration or filing with, or notification to, any Governmental
Entity (as hereinafter defined) or other third party is required to be made or
obtained by or with respect to Buyer in connection with the execution, delivery
and performance of this Agreement or the Buyer Instruments by Buyer or the
consummation of the transactions contemplated hereby or thereby.
     (e) Absence of Litigation. There is no action, suit, arbitration,
unsatisfied order or judgment, government investigation or proceeding pending
against Buyer which, if adversely determined, could individually or in the
aggregate materially interfere with the consummation of the transaction
contemplated by this Agreement.
     (f) No Bankruptcy. Buyer has not made a general assignment for the benefit
of creditors or filed a petition for voluntary bankruptcy or filed a petition or
answer seeking reorganization or an arrangement or composition, extension or
readjustment of its indebtedness, and to Buyer’s Knowledge no involuntary
bankruptcy action has been filed or threatened against Buyer.
     (g) ERISA Compliance. Buyer is not acquiring the Property with the assets
of an “employee benefit plan” under, and as such term is defined in, the
Employee Retirement Income Security Act of 1974.
     (h) Patriot Act Compliance. To the extent applicable to Buyer, Buyer has
complied in all material respects with the International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, which comprises Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “Patriot Act”) and the
regulations promulgated thereunder, and the rules and regulations administered
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), to
the extent such Laws are applicable to Buyer. Buyer is not included on the List
of Specially Designated Nationals and Blocked Persons maintained by the OFAC, or
is a resident in, or organized or chartered under the laws of, (A) a
jurisdiction that has been designated by the U.S. Secretary of the Treasury
under Section 311 or 312 of the Patriot Act as warranting special measures due
to money laundering concerns or (B) any foreign country that has been designated
as non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur.
     (i) Compliance at Closing. The representations and warranties contained in
this Section 5.3, Section 11.4 and Section 12.4 shall be deemed to have been
made again as of the Closing, subject to Section 4.3(c) hereof.

34



--------------------------------------------------------------------------------



 



     Section 5.4. Survival of Buyer’s Representations and Warranties. The
representations and warranties of Buyer set forth in Section 5.3, Section 11.4
and Section 12.4 hereof as updated as of the Closing in accordance with the
terms of this Agreement, shall survive Closing for a period of twelve
(12) months. No claim for a breach of any representation or warranty of Buyer
shall be actionable or payable unless each of the following conditions is
satisfied: (a) the valid claims for all such breaches, if any, collectively
aggregate more than Five Hundred Thousand Dollars ($500,000), and (b) written
notice containing a description of the nature of such breach shall have been
given by Seller to Buyer prior to the expiration of said twelve (12) month
period. Notwithstanding any provision of this Agreement to the contrary, in no
event shall (i) Buyer’s liability to Seller for breaches of any representations
or warranties of Buyer in this Agreement or the Buyer’s Closing Certificate
exceed an amount equal to one percent (1%) of the Purchase Price, or (ii) Buyer
be liable for any consequential damages of Seller or any punitive damages. The
provisions of this Section 5.4 shall be subject to the provisions of
Section 1.6(b), and nothing in this Section 5.4 shall limit or restrict in any
way Seller’s right to receive the Deposit as liquidated damages in accordance
with Section 1.6(b).
     Section 5.5. Covenants of Seller. From the date hereof until the Closing
Date or the sooner termination of this Agreement:
     (a) Maintenance/Operation. Seller shall conduct its business with respect
to the Properties in a reasonable and prudent manner in the ordinary course of
its business consistent with past practice.
     (b) Leases. After the date that is three (3) Business Days prior to the
expiration of the Contingency Period, Seller shall not enter into a new lease;
modify or amend any Lease (except pursuant to the exercise by a tenant
thereunder of a renewal, extension or expansion option or other right expressly
contained in such tenant’s Lease); consent to any assignment or sublease in
connection with any Lease; or remove any tenant under any Lease, whether by
summary proceedings or otherwise. Seller shall furnish Buyer with a written
notice of any of the foregoing proposed actions which shall contain detailed
information regarding the proposed action, reasonably necessary to enable Buyer
to make informed decisions with respect to the advisability of the proposed
action. If Buyer fails to object in writing to any such proposed action within
five (5) Business Days after receipt of the aforementioned information, Buyer
shall be deemed to have approved the proposed action (with the understanding
that Buyer’s reasonable request for additional information shall not be deemed
to constitute Buyer’s failure to object or respond within such five (5) Business
Day period). Except as otherwise set forth herein, on or before the Closing
Date, Seller shall pay any and all brokerage fees and commissions associated
with the leasing of any space within the Properties to tenants under Leases
existing as of the Closing Date.
     (c) Representations and Warranties. Seller shall not take any action that
would cause any of the representation or warranties of Seller contained herein
(with appropriate modifications permitted under this Agreement), to become
inaccurate in any material respect or any of the covenants of Seller to be
breached in any material respect. If at any time after execution of this
Agreement and prior to Closing, Seller becomes aware of any fact or information
which makes a representation or warranty of Buyer contained in this Agreement
untrue in any material respect, Seller shall promptly disclose such fact in
writing to Buyer.

35



--------------------------------------------------------------------------------



 



     (d) No Shop. Neither Seller, nor any investment banker, attorney,
accountant, representative or other person or entity retained by or on behalf of
Seller, shall directly or indirectly, enter into any binding agreement with any
other person or entity (other than Buyer or its designees) regarding the sale,
lease, transfer or other disposition of any of the Properties. Nothing herein is
intended to prevent Seller or its representatives from initiating contact with,
responding to, soliciting or encouraging any inquiries, proposals or offers by,
or participating in any discussions or negotiations with respect to a sale,
lease, transfer, or other disposition relating to the Properties. The provisions
of this Section 5.5(d) shall not survive the termination of this Agreement in
the event the Closing does not occur.
     Section 5.6. Covenants of Buyer. Until the Closing Date or the sooner
termination of this Agreement:
     (a) 1031 Exchange. Seller may be selling the Properties (or portions
thereof) as part of a multi-property transaction to qualify as a tax-free
exchange, including potentially a so-called reverse Starker exchange (“1031
Exchange”) under Section 1031 of the Internal Revenue Code of 1986, as amended.
Buyer shall, to the extent provided below, cooperate with Seller’s request to
allow Seller to attempt to qualify for the 1031 Exchange, including, without
limitation: (i) executing and delivering amendments to this Agreement and/or
amendments to and restatements of this Agreement so that the transactions
contemplated hereby are incorporated into one or more cross-contingent
agreements; (ii) executing and delivering one or more assignments of this
Agreement or any of the agreements described in the preceding clause (i) from
Buyer to an affiliate of Buyer or by any Seller to an affiliate of Seller or to
a qualified exchange accommodator of Seller or such affiliate; and
(iii) executing and delivering such other documents; provided, however, in each
case that Buyer’s obligation to cooperate with Seller shall be limited and
conditioned as follows: (w) Buyer shall receive written notice from Seller prior
to the scheduled Closing Date, which shall identify the parties involved in such
1031 Exchange and enclose all documents for which Buyer’s signature shall be
required, (x) in no event shall Buyer be required to execute any document or
instrument which may (A) subject Buyer to any additional liability or obligation
to Seller or any other individual, entity or governmental agency, or
(B) diminish or impair Buyer’s rights under this Agreement, (y) Seller shall not
be relieved of any of its obligations under this Agreement by reason of the 1031
Exchange, and (z) Buyer shall not be required to incur any material costs or
expenses in connection with the 1031 Exchange. Seller’s failure to effectuate
any intended 1031 Exchange shall not relieve Seller from its obligations to
consummate the purchase and sale transaction contemplated by this Agreement and
the consummation of such 1031 Exchange shall not be a condition precedent to
Seller’s obligations under this Agreement.
     (b) Representations and Warranties. Buyer shall not take any action that
would cause any of the representation or warranties of Buyer contained herein
(with appropriate modifications permitted under this Agreement) to become
inaccurate in any material respect or any of the covenants of Buyer to be
breached in any material respect. If at any time after execution of this
Agreement and prior to Closing, Buyer becomes aware of any fact or information
which makes a representation or warranty of Seller contained in this Agreement
untrue in any material respect, Buyer shall promptly disclose such fact in
writing to Seller.
     (c) Ground Leases. Buyer shall cooperate with Seller’s efforts to obtain
the consent of the lessors under the Ground Leases to the proposed assignment of
Seller’s right, title and

36



--------------------------------------------------------------------------------



 



interest as tenant/lessee under the Ground Leases and the release of Seller and
its affiliates from all obligations pertaining to the Ground Leases and/or the
Ground Lease Properties. Such cooperation shall include, but not be limited to,
the submission to such lessors of any information reasonably requested by such
lessors.
ARTICLE VI
DEFAULT
     Section 6.1. Default by Buyer. If the sale of the Properties as
contemplated hereunder is not consummated due to Buyer’s material default
hereunder, then Seller shall be entitled, as its sole and exclusive remedy, to
terminate this Agreement and retain the Deposit as liquidated damages as more
particularly set forth in Section 1.6 above.
     Section 6.2. Default by Seller.
     (a) If the sale of the Properties as contemplated hereunder is not
consummated due to Seller’s material default hereunder or failure of the
condition set forth in Section 4.7(b) to be satisfied (provided Buyer has
promptly notified Seller when it becomes aware that such condition has not been
satisfied) then Buyer shall be entitled, as its sole and exclusive remedy, to
(i) receive (x) the return of the Deposit which return shall operate to
terminate this Agreement and release Seller from any and all liability hereunder
(other than those obligations that expressly survive a termination of this
Agreement), and (y) in connection with any such termination, and solely with
regard to any such material Seller default of which Buyer does not have
knowledge prior to the expiration of the Contingency Period, Buyer shall be
entitled to receive the actual documented out-of-pocket costs that it has
theretofore incurred for third party consultants and attorneys’ fees in
connection with its diligence reviews and investigations of the Properties, not
to exceed the aggregate amount of One Million Dollars ($1,000,000), or
(ii) solely in the case of the failure of the sale to be consummated due to
Seller’s material default hereunder, to enforce specific performance of Seller’s
obligation to consummate this transaction as contemplated by this Agreement.
Buyer shall be deemed to have elected to terminate this Agreement and receive
back the Deposit if Buyer fails to file suit for specific performance against
Seller in a court having jurisdiction in the county and state in which the
Property is located, on or before thirty (30) days following the date upon which
Closing was to have occurred.
     (b) AS A MATERIAL CONSIDERATION FOR SELLER ENTERING INTO THIS AGREEMENT,
BUYER EXPRESSLY WAIVES FOR ANY DEFAULT BY SELLER (A) ANY RIGHT UNDER ANY STATE
OR FEDERAL STATUTE, OR AT COMMON LAW OR OTHERWISE TO RECORD OR FILE A LIS
PENDENS OR A NOTICE OF PENDENCY OF ACTION OR SIMILAR NOTICE AGAINST ALL OR ANY
PORTION OF THE PROPERTIES, (B) ANY RIGHT TO SEEK DAMAGES IN THE EVENT OF
SELLER’S DEFAULT HEREUNDER, AND (C) ITS RIGHT TO BRING ANY ACTION THAT WOULD IN
ANY WAY AFFECT TITLE TO OR RIGHT OF POSSESSION OF ALL OR ANY PORTION OF THE
PROPERTIES. BUYER ACKNOWLEDGES AND AGREES THAT PRIOR TO THE CLOSING, BUYER SHALL
NOT HAVE ANY RIGHT, TITLE OR INTEREST IN AND TO THE PROPERTIES OR ANY PORTION
THEREOF. BUYER HEREBY EVIDENCES ITS SPECIFIC AGREEMENT TO THE TERMS OF THIS
WAIVER BY PLACING ITS SIGNATURE OR INITIALS IN THE SPACE PROVIDED HEREINAFTER.
[Buyer’s and Seller’s initials on following page]

37



--------------------------------------------------------------------------------



 



                 
 
  /s/ MGS       /s/ BJM    
 
 
 
Buyer’s Initials      
 
Seller’s Initials on behalf of    
 
          HCP, FAEC, HCPIT,    
 
          HCPDAS and THH    
 
               

38



--------------------------------------------------------------------------------



 



     Section 6.3. Recoverable Damages. Notwithstanding Section 6.1 and Section
6.2 hereof, in no event shall the provisions of Section 6.1 and Section 6.2
limit the damages recoverable by either party against the other party due to the
other party’s obligation to indemnify such party in accordance with this
Agreement or the non-prevailing party’s obligation to pay the prevailing party’s
attorneys’ fees and costs pursuant to Section 10.16 hereof.
ARTICLE VII
RISK OF LOSS
     Section 7.1. Risk of Loss. In the event of loss or damage to the Properties
or any portion thereof due to casualty or condemnation, this Agreement shall
remain in full force and effect without any reduction in the Purchase Price,
provided that at Closing Seller shall assign to Buyer all of Seller’s right,
title and interest in and to any claims and proceeds Seller may have with
respect to any casualty insurance policies or condemnation awards relating to
the Properties; provided, however, that if any such loss or damage to the
Properties exceeds Twenty Million Dollars ($20,000,000) in the aggregate (as
determined by an architect or other qualified expert selected by Seller and
reasonably approved by Buyer), then Buyer shall have the right, exercisable by
giving written notice to Seller within at least ten (10) Business Days after
Buyer’s receipt of Seller’s written notice informing Buyer of such loss or
damage, to terminate this Agreement with respect to all, but not less than all,
of the Properties, in which event Section 3.6 shall apply. If Buyer does not
elect to terminate this Agreement within said ten (10) Business Day period, then
Buyer shall be deemed to have elected to proceed with Closing without any
reduction in the Purchase Price. Upon Closing, full risk of loss with respect to
the Properties shall pass to Buyer.
ARTICLE VIII
COMMISSIONS
     Section 8.1. Brokerage Commissions. With respect to the transaction
contemplated by this Agreement, Seller and Buyer each represents to the other
that no brokerage commission, finder’s fee or other compensation of any kind is
due or owing to any person or entity. Each party hereby agrees that if any
person or entity makes a claim for brokerage commissions or finder’s fees
related to the sale of the Properties by Seller or the acquisition of the
Properties by Buyer, and such claim is made by, through or on account of any
acts or alleged acts of said party or its representatives, then said party will
protect, indemnify, defend and hold the other party free and harmless from and
against any and all loss, liability, cost, damage and expense (including
reasonable attorneys’ fees) in connection therewith. The provisions of this
paragraph shall survive Closing or any termination of this Agreement.
ARTICLE IX
DISCLAIMERS AND WAIVERS
     Section 9.1. AS IS SALE: DISCLAIMERS. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT:

39



--------------------------------------------------------------------------------



 



     (a) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET
FORTH IN THIS AGREEMENT, SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
     (b) UPON CLOSING SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL
ACCEPT THE PROPERTIES “AS IS, WHERE IS CONDITION, WITH ALL FAULTS,” EXCEPT TO
THE EXTENT OF THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH
IN THIS AGREEMENT. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER
EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER HAS NOT RELIED AND WILL NOT RELY
ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTIES OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
OFFERING PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTIES) MADE OR FURNISHED
BY SELLER OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR
IN WRITING. ALL MATERIALS, DATA AND INFORMATION DELIVERED BY SELLER TO BUYER IN
CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY ARE PROVIDED TO BUYER AS A
CONVENIENCE ONLY AND ANY RELIANCE ON OR USE OF SUCH MATERIALS, DATA OR
INFORMATION BY BUYER SHALL BE AT THE SOLE RISK OF BUYER, EXCEPT AS OTHERWISE
EXPRESSLY STATED HEREIN. NEITHER SELLER, NOR ANY, AFFILIATE OF SELLER, NOR THE
PERSON OR ENTITY WHICH PREPARED ANY REPORT OR REPORTS DELIVERED BY SELLER TO
BUYER SHALL HAVE ANY LIABILITY TO BUYER FOR ANY INACCURACY IN OR OMISSION FROM
ANY SUCH REPORTS. BUYER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES
INTO ACCOUNT THAT THE PROPERTIES ARE BEING SOLD “AS IS,” SUBJECT ONLY TO THE
EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN.
     (c) BUYER REPRESENTS AND COVENANTS TO SELLER THAT BUYER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTIES, INCLUDING
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER
DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE
PROPERTIES AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH
RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE
PROPERTIES, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED
BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO.

40



--------------------------------------------------------------------------------



 



     (d) UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S INVESTIGATIONS.
EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN, BUYER, UPON CLOSING, SHALL BE
DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS REGARDING THE PROPERTIES (OTHER THAN WITH RESPECT TO SELLER’S BREACH
OF ANY REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH HEREIN).
     Section 9.2. Survival of Disclaimers. The provisions of this Article IX
shall survive Closing or any termination of this Agreement.
ARTICLE X
MISCELLANEOUS
     Section 10.1. Confidentiality. Seller and Buyer each agree to maintain the
confidentiality of the terms and provisions of this Agreement; provided,
however, that Seller may disclose such terms and provisions to Pre-Emptive Right
Holders. Prior to Closing, Buyer and its representatives shall hold in
confidence all data and information obtained from Seller or its agents with
respect to Seller or its business (other than data and information which is
publicly available), whether obtained before or after the execution and delivery
of this Agreement, and shall not disclose the same to others; provided, however,
that Buyer may disclose such data and information to such of its employees,
officers, directors, lenders, consultants, accountants and attorneys who have
agreed in writing to treat such data and information confidentially, and except
as may be required by law or in connection with any legal proceeding concerning
the Property or this Agreement. If this Agreement is terminated or Buyer fails
to perform hereunder, Buyer shall promptly return to Seller any statements,
documents, schedules, exhibits or other written information obtained from Seller
in connection with this Agreement or the transaction contemplated herein. In the
event of a breach or threatened breach by either party hereto (or its respective
agents or representatives) of this Section 10.1, the other party shall be
entitled to an injunction restraining the party breaching or threatening to
breach this Section 10.1 (or its respective agents or representatives) from
disclosing, in whole or in part, such confidential information. Nothing herein
shall be construed as prohibiting either party hereto from pursuing any other
available remedy at law or in equity for such breach or threatened breach. The
provisions of this Section 10.1 shall survive Closing or any termination of this
Agreement.

41



--------------------------------------------------------------------------------



 



     Section 10.2. Public Disclosure. Prior to and after the Closing, any press
release or other written release to the public of information with respect to
the sale contemplated herein or any matters set forth in this Agreement will be
made only in the form approved in writing by Buyer and Seller; provided,
however, that any release of information required to be made pursuant to
applicable law, including, without limitation, federal and state securities laws
and the rules and regulations of the NYSE or NASDAQ, or the inclusion of any
information in a prospectus, prospectus supplement or other offering circular or
memorandum in connection with public or private capital raising activities
undertaken by Buyer, Seller or their respective Affiliates, shall not require
approval from the other party; provided further, however, that, for the
avoidance of doubt, any press release or similar voluntary written communication
to the general public shall require the other party’s written consent. The
provisions of this Section 10.2 shall survive the Closing or any termination of
this Agreement.
     Section 10.3. Assignment. Subject to the provisions of this Section 10.3,
the terms and provisions of this Agreement are to apply to and bind the
permitted successors and assigns of the parties hereto. Buyer may not otherwise
assign its rights under this Agreement without first obtaining Seller’s written
approval, which approval may be given or withheld in Seller’s sole discretion;
provided, however, that Buyer intends, and shall be permitted without the prior
consent of Seller, to assign this Agreement to one or more entities controlling,
controlled by, or under common control with Buyer, provided that (a) Buyer shall
send Seller written notice of its request at least five (5) Business Days prior
to Closing, which written request shall include the legal name of the proposed
assignee, and provide Seller any information that Seller may reasonably request
with respect to such entities, (b) Buyer and the proposed assignee shall execute
an assignment and assumption or joinder of this Agreement in form and substance
reasonably satisfactory to Seller, and (c) in no event shall any assignment of
this Agreement release or discharge Buyer from any liability or obligation
hereunder unless expressly agreed otherwise by Seller in writing. Any transfer,
directly or indirectly (whether by merger, consolidation or otherwise) of any
stock, partnership interest or other ownership interest in Buyer, or any other
transaction which results (whether directly or indirectly) in a change in
control of Buyer, shall constitute an assignment of this Agreement. Seller may
assign its rights under this Agreement to one or more affiliates of Seller
without the consent of Buyer. Any other assignment of Seller’s rights under this
Agreement shall require the consent of Buyer. In no event shall any assignment
of this Agreement release or discharge Seller from any liability or obligation
hereunder unless expressly agreed otherwise by Buyer in writing. Notwithstanding
any provision herein to the contrary, Seller shall be permitted, prior to
Closing and without the consent of Buyer, to transfer one or more Properties to
one or more affiliates of Seller, provided that in no event shall any such
transfers release or discharge Seller from any liability or obligation hereunder
unless expressly agreed otherwise by Buyer in writing.
     Section 10.4. Notices. Any notice pursuant to this Agreement shall be given
in writing by (a) personal delivery, (b) reputable overnight delivery service
with proof of delivery, (c) United States Mail, postage prepaid, registered or
certified mail, return receipt requested, or (d) legible facsimile transmission
with a confirmation sheet, sent to the intended addressee at the address set
forth below, or to such other address or to the attention of such other person
as the addressee shall have designated by written notice sent in accordance
herewith. Any notice so given shall be deemed to have been given upon receipt or
refusal to accept delivery, or, in the case of facsimile transmission, as of the
date of the facsimile transmission provided that an

42



--------------------------------------------------------------------------------



 



original of such facsimile is also sent to the intended addressee by means
described in clauses (a), (b) or (c) above. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:

         
 
  If to Seller:   HCP, Inc.
 
      3760 Kilroy Airport Way, Suite 300
 
      Long Beach, CA 90806
 
      Attention: Legal Department
 
      Telephone No.: (562) 733-5100
 
      Facsimile No.: (562) 733-5200
 
       
 
  with a copy to:   Latham & Watkins LLP
 
      600 West Broadway, Suite 1800
 
      San Diego, CA 92101
 
      Attention: Robert Frances
 
      Telephone No.: (619) 238-2929
 
      Facsimile No.: (619) 696-7419
 
       
 
  If to Buyer:   MPT Operating Partnership, L.P.
 
      1000 Urban Center Drive, Suite 501
 
      Birmingham, Alabama 35242
 
      Attention: Michael G. Stewart, Esq.
 
      Telephone No.: (205) 969-3755
 
      Facsimile No.: (205) 969-3756
 
       
 
  with a copy to:   Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
 
      420 20th Street North Suite 1600
 
      Birmingham, Alabama 35203
 
      Attention: Thomas O. Kolb
 
      Telephone No.: (205) 250-8321
 
      Facsimile No.: (205) 488-3721

     Section 10.5. Modifications.
     This Agreement cannot be changed orally, and no executory agreement shall
be effective to waive, change, modify or discharge it in whole or in part unless
such executory agreement is in writing and is signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought.
     Section 10.6. Entire Agreement. This Agreement, including the exhibits and
schedules hereto, the Access Agreement, and that certain Confidentiality
Agreement between Buyer and Seller, dated as of November 30, 2007, contains the
entire agreement between the parties hereto pertaining to the subject matter
hereof and fully supersedes all prior written or oral agreements and
understandings between the parties pertaining to such subject matter (including,
without limitation, that certain Letter of Intent, dated as of February 8, 2008,
by and between the parties, which shall be of no further force or effect from
and after the Effective Date).

43



--------------------------------------------------------------------------------



 



     Section 10.7. Further Assurances. Each party agrees that it will execute
and deliver such other documents and take such other action, whether prior or
subsequent to Closing, as may be reasonably requested by the other party to
consummate the transaction contemplated by this Agreement. Without limiting the
generality of the foregoing, Seller shall (i) assist Buyer with respect to the
reissuance in Buyer’s name, effective as of Closing, of any letter of credit
required under any applicable Lease that is not transferable (which assistance
shall include making a request of the applicable tenant to cause such
reissuance), (ii) use commercially reasonable efforts to transfer the
transferable letters of credit to Buyer, including without limitation, executing
any required change of beneficiary forms and delivering such forms, together
with the original letter of credit, to the applicable issuing bank, and
(iii) cooperate with Buyer to seek to cause each of the tenants under the Leases
to have Buyer listed, effective as of Closing, as an additional insured, named
insured or beneficiary, as applicable, under each of the insurance policies
maintained by such tenant pursuant to the applicable Lease; provided, however,
the cost of any such reissuance or transfer pursuant to clauses (i) or
(ii) above and any actions pursuant to clause (iii) above shall be the
responsibility of Buyer. The provisions of this Section 10.7 shall survive
Closing.
     Section 10.8. Counterparts. This Agreement may be executed in counterparts,
all such executed counterparts shall constitute the same agreement, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.
     Section 10.9. Electronically Transmitted Signatures. In order to expedite
the transaction contemplated herein, telecopied signatures or signatures sent by
electronic mail may be used in place of original signatures on this Agreement or
any document delivered pursuant hereto (other than the Deeds, the notarized
original of which shall be required prior to Closing). Seller and Buyer intend
to be bound by the signatures on the telecopied or electronically mailed
document, are aware that the other party will rely on the telecopied or
electronically mailed signatures, and hereby waive any defenses to the
enforcement of the terms of this Agreement based on the form of signature.
Following any facsimile or electronic mail transmittal, the party shall promptly
deliver the original instrument by reputable overnight courier in accordance
with the notice provisions of this Agreement.
     Section 10.10. Severability. If any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Agreement shall nonetheless remain in full force and
effect; provided that the invalidity or unenforceability of such provision does
not materially adversely affect the benefits accruing to any party hereunder.
     Section 10.11. Applicable Law; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to any principle or rule of law that would require the application of the
law of any other jurisdiction. Each party hereby (a) irrevocably submits to the
exclusive jurisdiction of the state and federal courts of the state of
California and consents to service of process of any legal proceeding arising
out of, or in connection with, this Agreement, by any means authorized by the
laws of the state of California; (b) agrees that the state courts of Los Angeles
County, California, or in the United States District Court for the District in
which Los Angeles County is located shall be the exclusive venue and irrevocably
waives, to the fullest extent permitted by law, any objection which any party
may now or hereafter have to the laying of venue of any litigation arising out
of, or in connection

44



--------------------------------------------------------------------------------



 



with, this Agreement, brought in the state courts of Los Angeles County,
California, or in the United States District Court for the District in which Los
Angeles County is located; and (c) irrevocably waives any claim that any
litigation brought in any such court has been brought in an inconvenient forum.
Buyer and Seller agree that the provisions of this Section 10.11 shall survive
the Closing or any termination of this Agreement.
     Section 10.12. No Third-Party Beneficiary. The provisions of this Agreement
and of the documents to be executed and delivered at Closing are and will be for
the benefit of Seller and Buyer only and are not for the benefit of any third
party; and, accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.
     Section 10.13. Captions. The section headings appearing in this Agreement
are for convenience of reference only and are not intended, to any extent and
for any purpose, to limit or define the text of any section or any subsection
hereof.
     Section 10.14. Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to take effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.
     Section 10.15. Recordation. This Agreement many not be recorded by any
party hereto without the prior written consent of the other party hereto. The
provisions of this Section 10.15 shall survive the Closing or any termination of
this Agreement.
     Section 10.16. Attorneys’ Fees. Notwithstanding anything to the contrary in
this Agreement, in the event either party files a lawsuit or demand for
arbitration or other legal action (including in bankruptcy court) in connection
with this Agreement, or any provisions contained herein or therein, then the
party that prevails in such action shall be entitled to recover, in addition to
all other remedies to which it is entitled, reasonable attorneys’ fees and costs
incurred in such action. Any court costs and attorneys’ fees shall be set by the
court or arbitrator and not by jury. The provisions of this Section 10.16 shall
survive the Closing or any termination of this Agreement.
     Section 10.17. Time of the Essence.Time is of the essence of each and every
provision of this Agreement.
     Section 10.18. Joint and Several Liability. Seller acknowledges and agrees
that all of the obligations of the entities constituting Seller hereunder are
joint and several, and that such entities shall be personally liable and
responsible for all obligations and liabilities of each other Seller with
respect to the Property or Properties.
     Section 10.19. Changes to Property Entitlements. Nothing contained in this
Agreement shall be construed as authorizing Buyer to apply for a zone change,
variance, subdivision map, lot line adjustment or other discretionary
governmental act, approval or permit with respect to the Properties prior to the
Closing, and Buyer agrees not to do so without Seller’s prior written approval,
which approval may be withheld in Seller’s sole and absolute discretion. Buyer
agrees

45



--------------------------------------------------------------------------------



 



not to submit any reports, studies or other documents, including, without
limitation, plans and specifications, impact statements for water, sewage,
drainage or traffic, environmental review forms, or energy conservation
checklists to any governmental agency, or any amendment or modification to any
such instruments or documents prior to the Closing unless first approved by
Seller, which approval Seller may withhold in Seller’s sole discretion. Buyer’s
obligation to purchase the Properties shall not be subject to or conditioned
upon Buyer’s obtaining any variances, zoning amendments, subdivision maps, lot
line adjustment, or other discretionary governmental act, approval or permit.
Nothing herein shall be deemed to prevent or limit Buyer’s right to seek any
zoning or other compliance letter from any applicable governmental authorities.
     Section 10.20. Dates. If, pursuant to this Agreement, any date indicated
herein falls on any non-Business Day, the date so indicated shall mean the next
Business Day following such date. As used herein, the term “Business Day” shall
mean each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on
which national banks in the City of New York, New York are authorized, or
obligated, by law or executive order, to close.
     Section 10.21. Waiver of Jury Trial. Seller and Buyer, to the extent they
may legally do so, hereby expressly waive any right to trial by jury of any
claim, demand, action, cause of action, or proceeding arising under or with
respect to this Agreement, or in any way connected with, or related to, or
incidental to, the dealings of the parties hereto with respect to this Agreement
or the transactions related hereto or thereto, in each case whether now existing
or hereafter arising, and irrespective of whether sounding in contract, tort, or
otherwise. To the extent they may legally do so, Seller and Buyer hereby agree
that any such claim, demand, action, cause of action, or proceeding shall be
decided by a court trial without a jury and that any party hereto may file an
original counterpart or a copy of this Section with any court as written
evidence of the consent of the other party or parties hereto to waiver of its or
their right to trial by jury.
     Section 10.22. No Waiver. Failure of either party at any time to require
performance of any provision of this Agreement shall not limit the party’s right
to enforce the provision. Waiver of any breach of any provision shall not be a
waiver of any succeeding breach of the provision or a waiver of the provision
itself or any other provision.
     Section 10.23. Legal Descriptions. The parties hereby acknowledge that the
legal descriptions of the Properties set forth on Exhibit A-1 and Exhibit A-2
attached hereto (the Legal Descriptions) have been prepared based on information
available to Seller and Buyer as of the Effective Date. The parties hereby agree
to work together in good faith to make any modifications to the Legal
Descriptions prior to Closing that may be necessary to: (1) correct any
inaccuracies and (2) reflect the intent of the parties that Seller shall
transfer and convey all of Seller’s rights, title and interest in all of the
real properties located at the addresses for such Properties set forth in
Exhibit A-1 and Exhibit A-2 attached hereto.
     Section 10.24. Matters Related to Specific States.
     (a) Texas. The parties hereto waive any rights under the Uniform Vendor and
Purchaser Risk Act of the State of Texas contained in Section 5.007 of the Texas
Property Code.

46



--------------------------------------------------------------------------------



 



     (b) Connecticut. In the event that the sale of the Real Property located in
Connecticut pursuant to this Agreement is determined to be a transfer of an
“establishment” under the Connecticut General Statutes Section 22a-134 et seq
(the “Transfer Act”), Seller and Buyer agree to cooperate in complying with the
requirements of the Transfer Act. Notwithstanding the foregoing, Seller’s
responsibility regarding compliance with the Transfer Act shall be limited to
assisting in the completion of the appropriate property transfer program form(s)
and signing any such form(s) as the “transferor” in connection with the sale
contemplated by this Agreement. Seller also agrees to assist Buyer in causing
the responsible party to comply with the Transfer Act including but not limited
to signing the appropriate property transfer forms as the “certifying party,” as
such term is defined in the Transfer Act or associated forms, and filing same
with the Connecticut Department of Environmental Protection.
     (c) Florida. Notification pursuant to Section 404.056, Florida Statutes:
“RADON GAS: RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS
ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO
PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND
STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY HEALTH
DEPARTMENT”
     (d) Louisiana.
          (i) For purposes of Louisiana law, (a) each reference to a “county”
will mean a Louisiana “parish”; (b) each reference to a “lien” will include a
reference to a “privilege” “mortgage”, and/or “security interest”, as
appropriate; (c) each reference to an “easement” or “easements” will include a
reference to a “servitude” and “servitudes”; (d) the terms “land”, “real
property”, and “real estate” will mean “immovable property” as that term is used
in the Louisiana Civil Code; (e) the term “personal property” will mean “movable
property” as that term is used in the Louisiana Civil Code; (f) the term
“tangible” will mean “corporeal” as that term is used in the Louisiana Civil
Code; (g) the terms “fee interest,” “fee title,” and “fee simple title” will
mean full ownership interest under Louisiana law; and (h) the term “joint and
several liability” means “solidary liability” for purposes of Louisiana law.
          (ii) The Bill of Sale for the property located in Louisiana will
contain the following waivers in addition to the waivers set out in Exhibit H:
     In addition, and except for such representations and warranties as are set
forth in Section 5.1 of the Purchase Agreement (subject to the limitations on
liability and survival set forth in Section 5.2 of the Purchase Agreement), this
conveyance is without any warranties whatsoever with respect to the Personalty,
and the Personalty is being sold and transferred “as is, where is,” without any
warranty of any nature or kind whatsoever, and Buyer hereby expressly waives all
warranties whatsoever with respect to the Personalty, including without
limitation, all warranty whatsoever with respect to the condition of the
Personalty, all warranties with respect to the fitness of the Personalty for any
particular use or purpose, and all

47



--------------------------------------------------------------------------------



 



warranties under La. Civ. Code art. 2475 with respect to the condition of the
Personalty, and La. Civ. Code arts. 2520 through 2548 or any other provision of
law. Buyer expressly acknowledges the foregoing and waives any and all rights or
causes of action that Buyer has or may have to rescind or resolve this transfer
or to demand a reduction in purchase price based upon the existence of any
redhibitory or other vices, defects, or other deficiencies in the physical
condition of Personalty, based upon the unsuitability of the Personalty or any
of its components or parts for Buyer’s intended use or any other use, this sale
being at Buyer’s sole peril and risk with respect to all such Personalty. Buyer
acknowledges and agrees that the foregoing disclaimers and waiver of warranties
have been fully explained to Buyer and that Buyer understands the same. Buyer
acknowledges that neither Seller nor any other person or entity has made any
representation, warranty or covenant of any nature whatsoever, directly or
indirectly, express or implied, with respect to the existence, merchantability,
condition, quality, or description of or otherwise in connection with the
Personalty or with respect to the use, title, merchantability, condition,
quality, description, durability or fitness of the Personalty for any particular
use or purpose or otherwise.
          (iii) The Assignment of Leases for the property located in Louisiana
will contain the following waiver of warranties in addition to the other
provisions set out on Exhibit I:
               Except for the representations and warranties as are set forth in
Section 5.1 of the Purchase Agreement (subject to the limitations on liability
and survival set forth in Section 5.2 of the Purchase Agreement), this
assignment is without any warranties whatsoever with respect to the Lease
Agreements or the rents, cleaning fees, security deposits and other refundable
deposits paid in connection with the Lease Agreements (collectively, the
“Assigned Rights”), and Assignee waives all representations and warranties,
express or implied, with respect to the Lease Agreements and the other Assigned
Rights, including without limitation, all warranties with respect to the
solvency of any tenant or other obligor, the existence of any defenses to
enforcement or payment, or any other warranties set forth in La. Civ. Code Arts.
2642 through 2654, inclusive, or any other provision of applicable law. Without
limiting the generality of the foregoing, and except for the representations and
warranties as are set forth in Section 5.1 of the Purchase Agreement (subject to
the limitations on liability and survival set forth in Section 5.2 of the
Purchase Agreement), Assignee hereby waives any right, claim, or cause of action
that it has or may have to rescind or resolve this assignment, in whole or in
part, or to demand a diminution or reduction in purchase price based on any
defects or defenses, or to otherwise seek the recovery of damages due to or
arising out of any occurrences or nonoccurrences relating to any matters covered
by any warranty waived herein.
ARTICLE XI
MEMBERSHIP INTEREST
     Section 11.1. Additional Defined Terms. For all purposes of this Agreement,
the terms defined in this Section 11.1 shall have the following meanings:
          “Assignment and Assumption of Membership Interest Agreement” means,
with respect to Idaho LLC, an Assignment and Assumption of Membership Interest
Agreement in substantially the same form as is attached hereto as Exhibit M.

48



--------------------------------------------------------------------------------



 



          “Idaho LLC” means HCPI/IDAHO FALLS, LLC, a Delaware limited liability
company.
          “Idaho Property” means that certain real property owned by Idaho LLC
and located in Idaho Falls, Idaho as more particularly described on Exhibit A-l
attached hereto.
          “Membership Interest” means HCP’s entire membership interest in Idaho
LLC, including without limitation HCP’s economic interest therein, any and all
rights of HCP to vote and otherwise participate in Idaho LLC’s affairs, and
HCP’s rights to any and all benefits to which HCP may be entitled as a member
thereof.
          “Operating Agreement” means that certain Limited Liability Company
Operating Agreement of Idaho LLC, dated as of September 6, 2001.
     Section 11.2. Purchase and Sale of the Membership Interest.
     (a) Notwithstanding anything to the contrary in this Agreement, on the
Closing Date, subject to the other terms and conditions of this Article XI, in
lieu of Buyer acquiring direct title to the Idaho Property, HCP agrees to sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase, acquire
and accept from HCP, the Membership Interest, with no reduction or modification
of the Purchase Price and the Allocated Purchase Price of the Idaho Property
shall be the Allocated Purchase Price of the Membership Interest.
     (b) All of the provisions of this Agreement applicable to the purchase of
the Properties shall apply, to the extent applicable, to the purchase of the
Membership Interest in Idaho LLC, except as follows:
          (i) In lieu of a Deed and Bill of Sale, with respect to the Idaho
Property and the Idaho LLC, HCP and Buyer shall execute and deliver the
Assignment and Assumption of Membership Interest Agreement; and
          (ii) Any Title Policy with respect to the Idaho Property shall be in
the name of Idaho LLC.
     (c) Effective upon the Closing, HCP shall withdraw and resign as the
managing member of Idaho LLC, pursuant to a written agreement reasonably
acceptable to Buyer.
     Section 11.3. Additional Representations and Warranties of HCP. Without
limiting the representations and warranties of HCP or any other Seller pursuant
to Section 5.1 of this Agreement, HCP further represents and warrants as
follows:
     (a) Membership Interests.
          (i) The Membership Interest represents eighty-eight percent (88%) of
the outstanding ownership interests of the members of Idaho LLC, subject to
adjustment in accordance with the provisions of the Operating Agreement. HCP
owns the Membership Interest free and clear of any restrictions on transfer, tax
liens, security interests, options, warrants, purchase rights, contracts,
commitments, equities, claims, and demands of any kind (other than

49



--------------------------------------------------------------------------------



 



any restrictions under the Securities Exchange Act, state securities laws and
the Operating Agreement).
          (ii) To HCP’s Knowledge, a true and correct list of the members of
Idaho LLC and their respective ownership percentages are attached hereto as
Schedule 11.3(a).
          (iii) HCP is not a party to any purchase right or other contract or
commitment that could require HCP to sell, transfer or otherwise dispose of all
or any portion of the Membership Interest, except as provided in the Operating
Agreement.
          (iv) The Membership Interest shall be conveyed to Buyer free and clear
of any restrictions on transfer, taxes, security interests, options, warrants,
purchase rights, contracts, commitments, equities, claims, and demands of any
kind (other than any restrictions under the Securities Exchange Act, state
securities laws and the Operating Agreement).
     (b) Governing Documents. HCP has delivered to Buyer true, correct and
complete copies of the Governing Documents of Idaho LLC. To HCP’s Knowledge,
there is no claim or dispute by any member, officer, director or affiliate of
Idaho LLC pending or otherwise threatened against HCP regarding HCP’s
noncompliance with any responsibilities or obligations of HCP required under the
Governing Documents or by law, nor does HCP have Knowledge of any facts which
might result in any such claim or dispute.
     (c) Organization, Qualification of Idaho LLC. Idaho LLC has been duly
organized, is validly existing under the laws of the State of Delaware, and is
qualified to do business and in good standing in the State of Idaho.
     (d) Power and Authority of Idaho LLC. Idaho LLC has limited liability
company power and authority and all licenses, permits, and authorizations
necessary to carry on the business in which it is engaged and to own the Idaho
Property. Prior to Closing, no person other than HCP shall have the right to
manage or control Idaho LLC.
     (e) Business. The only material business in which Idaho LLC is engaged is
to own and lease the Idaho Property.
     Section 11.4. Additional Representations of Buyer. Without limiting the
representations and warranties of Buyer pursuant to Section 5.3 of this
Agreement, Buyer further represents and warrants as follows:
     (a) Investment Intent. Buyer is acquiring the Membership Interest for its
own account for investment purposes and not with a view to the distribution
thereof to others.
     (b) AS IS. Except as otherwise specifically provided herein, HCP has not
made any representations, warranties, or agreements concerning the Membership
Interest or any assets or liabilties of Idaho LLC, and Buyer is acquring the
Membership Interest of Idaho LLC “AS IS” and agrees to bear all risk regarding
all attributes and conditions relating to the Membership Interest and Idaho LLC
and the assets and liabilites thereof.
     Section 11.5. Additional Provisions Related to the Membership Interest.

50



--------------------------------------------------------------------------------



 



     (a) Credits. Notwithstanding anything contained in this Agreement to the
contrary, Seller shall be entitled to a credit at Closing equal to the amount
that HCP would receive if one hundred percent (100%) of the accounts receivable
existing with respect to the Idaho Property as of the Closing Date were
collected by Idaho LLC immediately prior to Closing and disbursed to the members
thereof prior to Closing in accordance with the terms of the Operating
Agreement. A post-Closing true-up shall be performed ninety (90) days after the
Closing Date, at which time Seller shall pay to Buyer an amount equal to that
portion of such credit that pertains to any such accounts receivable which were
not received by Idaho LLC from the applicable tenant prior to such true-up.
Subsequent to Buyer’s receipt of any such true-up payment from Seller, if Buyer,
Seller or Idaho LLC receives any funds from the tenant from which such accounts
receivable were due, then the portion of such funds to which Buyer shall be
entitled by virtue of its ownership of the Membership Interest shall be
disbursed (i) first to Seller up to the amount of any such true-up payment
previously made, and (ii) the remainder to Buyer. Buyer shall cause Idaho LLC to
make any distributions necessary to effectuate the provisions of this paragraph.
Subject to its rights under this paragraph to retain funds in repayment of any
such true-up payment, Seller shall promptly deliver to Buyer any payments of
Rent pertaining to the Idaho Property which Seller may receive subsequent to the
Closing.
     (b) Distributions. Notwithstanding anything contained in this Agreement to
the contrary, prior to the Closing, HCP shall be entitled to cause Idaho LLC to
make distributions to its members with respect to amounts received and
applicable to the period of time prior to Closing.
     (c) Partial Termination. Notwithstanding anything contained in this
Agreement to the contrary, in the event HCP does not receive consent from the
non-managing member under the Operating Agreement to transfer the Membership
Interest to Buyer and withdraw as managing member of Idaho LLC, then unless HCP
and Buyer shall otherwise agree, this Agreement shall be Partially Terminated
with regard to the Membership Interest and the Membership Interest shall be
deemed to be a “Deleted Property” for purposes of this Agreement.
     (d) Tax Reporting. The taxable year of Idaho LLC shall end on the Closing
Date for federal income tax purposes and the accounting and financial books of
Idaho LLC shall close on the Closing Date. All items of income, gain, loss and
deduction of Idaho LLC attributable to the Membership Interest for the taxable
year of Idaho LLC that ends on the Closing Date shall be allocated to HCP and
all items of income, gain, loss and deduction of Idaho LLC attributable to the
Membership Interest for the taxable year that commences on the day after the
Closing Date and ends with Idaho LLC’s fiscal year end shall be allocated to
Buyer.
ARTICLE XII
PARTNERSHIP INTEREST
     Section 12.1. Additional Defined Terms. For all purposes of this Agreement,
the terms defined in this Section 12.1 shall have the following meanings:
     “Assignment and Assumption of Partnership Interest Agreement” means, with
respect to Fayetteville LP and Wichita LP, an Assignment and Assumption of
Partnership Interest Agreement in substantially the same form as is attached
hereto as Exhibit O.

51



--------------------------------------------------------------------------------



 



          “Fayetteville LP” means Fayetteville Health Associates Limited
Partnership, a Delaware limited partnership.
          “Fayetteville LP Agreement” means that certain Agreement of Limited
Partnership of Fayetteville LP, dated as of March 28, 1990, as amended by that
certain Amendment to Agreement of Limited Partnership of Fayetteville LP, dated
as of December 31, 1994, each by and between AHP of Fayetteville, Inc. (as
predecessor in interest to HCP) and Northwest Arkansas Rehabilitation Hospital,
Ltd., an Alabama limited partnership.
          “Fayetteville Partnership Interest” means HCP’s entire partnership
interest in Fayetteville LP, including without limitation HCP’s economic
interest therein, any and all rights of HCP to vote and otherwise participate in
Fayetteville’s affairs, and HCP’s rights to any and all benefits to which HCP
may be entitled as a partner thereof.
          “Fayetteville Property” means that certain real property owned by
Fayetteville LLC and located in Fayetteville, Arkansas as more particularly
described on Exhibit A-l attached hereto.
          “Limited Partnerships” mean, collectively, the Fayetteville LP and the
Wichita LP.
          “LP Properties” mean, collectively, the Wichita Property and the
Fayetteville Property.
          “LP Agreements” mean, collectively, the Fayetteville LP Agreement and
the Wichita LP Agreement.
          “Partnership Interests” mean, collectively, the Fayetteville
Partnership Interest and the Wichita Partnership Interest.
          “Wichita LP” means Wichita Health Associates Limited Partnership, a
Delaware limited partnership.
          “Wichita LP Agreement” means that certain Agreement of Limited
Partnership of Wichita LP, dated as of December 18, 1990, by and between AHP of
Wichita, Inc. (as predecessor in interest to HCP) and CMS Wichita
Rehabilitation, Inc., a Delaware corporation.
          “Wichita Partnership Interest” means HCP’s entire partnership interest
in Wichita LP, including without limitation HCP’s economic interest therein, any
and all rights of HCP to vote and otherwise participate in Wichita LP’s affairs,
and HCP’s rights to any and all benefits to which HCP may be entitled as a
partner thereof.
          “Wichita Property” means that certain real property owned by Wichita
LP and located in Wichita, Kansas as more particularly described on Exhibit A-l
attached hereto.
     Section 12.2. Purchase and Sale of the Partnership Interests.

52



--------------------------------------------------------------------------------



 



     (a) Notwithstanding anything to the contrary in this Agreement, on the
Closing Date, subject to the other terms and conditions of this Article XII, in
lieu of Buyer acquiring direct title to the LP Properties, HCP agrees to sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase, acquire
and accept from HCP, the Partnership Interests, with no reduction or
modification of the Purchase Price and the Allocated Purchase Price of the LP
Properties shall be treated as the Allocated Purchase Price of the Partnership
Interests in the Limited Partnership.
     (b) All of the provisions of this Agreement applicable to the purchase of
the Properties shall apply, to the extent applicable, to the purchase of the
Partnership Interests in the Limited Partnerships, except as follows:
          (i) In lieu of a Deed and Bill of Sale, with respect to the LP
Properties and the Limited Partnerships, HCP and Buyer shall execute and deliver
the Assignment and Assumption of Partnership Interest Agreement; and
          (ii) Any Title Policies with respect to the LP Properties shall be in
the name of the applicable Limited Partnerships.
     (c) Effective upon the Closing, HCP shall withdraw and resign as the
general partner of each Limited Partnership, pursuant to a written agreement
reasonably acceptable to Buyer.
     Section 12.3. Additional Representations and Warranties of HCP. Without
limiting the representations and warranties of HCP or any other Seller pursuant
to Section 5.1 of this Agreement, HCP further represents and warrants as
follows:
     (a) Partnership Interests.
          (i) The Fayetteville Partnership Interest represents ninety-seven
percent (97%) of the outstanding partnership interests of the partners of the
Fayetteville LP and consists of a seven percent (7%) interest as general partner
and a ninety percent (90%) interest as limited partner. The Wichita Partnership
Interest represents ninety-seven percent (97%) of all partnership interests of
the partners of the Wichita LP and consists of a seven percent (7%) interest as
general partner and a ninety percent (90%) interest as limited partner. HCP owns
the Partnership Interests free and clear of any restrictions on transfer, tax
liens, security interests, options, warrants, purchase rights, contracts,
commitments, equities, claims, and demands of any kind (other than any
restrictions under the Securities Exchange Act, state securities laws and the LP
Agreements).
          (ii) To HCP’s Knowledge, a true and correct list of the general and
limited partners of the Limited Partnerships and their respective ownership
percentages are attached hereto as Schedule 12.3(a).
          (iii) HCP is not a party to any purchase right or other contract or
commitment that could require HCP to sell, transfer or otherwise dispose of all
or any portion of the Partnership Interests, except as provided in the LP
Agreements.
          (iv) The Partnership Interests shall be conveyed to Buyer free and
clear of any restrictions on transfer, taxes, security interests, options,
warrants, purchase rights, contracts,

53



--------------------------------------------------------------------------------



 



commitments, equities, claims, and demands of any kind (other than any
restrictions under the Securities Exchange Act, state securities laws and the LP
Agreements).
     (b) Governing Documents. HCP has delivered to Buyer true, correct and
complete copies of the Governing Documents of the Limited Partnerships. To HCP’s
Knowledge, there is no claim or dispute by any partner, officer, director or
affiliate of the Limited Partnerships pending or otherwise threatened against
HCP regarding HCP’s noncompliance with any responsibilities or obligations of
HCP required under the Governing Documents or by law, nor does HCP have
Knowledge of any facts which might result in any such claim or dispute.
     (c) Organization, Qualification of the Limited Partnerships. Each Limited
Partnership has been duly organized, is validly existing under the laws of the
State of Delaware, and is qualified to do business and in good standing in the
state in which its property is located.
     (d) Power and Authority of the Limited Partnerships. The Limited
Partnerships have limited partnership power and authority and all licenses,
permits, and authorizations necessary to carry on the businesses in which they
are engaged and to own their respective LP Properties. Prior to Closing, HCP
shall be the sole general partner of the Limited Partnerships and no person
other than HCP shall have the right to manage or control the Limited
Partnerships.
     (e) Business. The only material business in which each Limited Partnership
is engaged is to own and lease its respective LP Property.
     Section 12.4. Additional Representations of Buyer. Without limiting the
representations and warranties of Buyer pursuant to Section 5.3 of this
Agreement, Buyer further represents and warrants as follows:
     (a) Investment Intent. Buyer is acquiring the Partnership Interests for its
own account for investment purposes and not with a view to the distribution
thereof to others.
     (b) AS IS. Except as otherwise specifically provided herein, HCP has not
made any representations, warranties, or agreements concerning the Partnership
Interests or any assets or liabilties of the Limited Partnerships, and Buyer is
acquring the Partnership Interests of the Limited Partnerships “AS IS” and
agrees to bear all risk regarding all attributes and conditions relating to the
Partnership Interests and the Limited Partnerships and the assets and liabilites
thereof.
     (c) Acceptable Successor. Buyer shall qualify as an acceptable successor
general partner under the LP Agreements, as (i) Buyer has not directly or
indirectly derived more than ten percent (10%) of its gross revenues during the
calendar year immediately preceding the Closing from the operation of
comprehensive rehabilitation or acute care hospitals, and (ii) Buyer has a
minimum net worth of $15,000,000.
     Section 12.5. Additional Provisions Related to the Partnership Interests.
     (a) Credits. Notwithstanding anything contained in this Agreement to the
contrary, Seller shall be entitled to a credit at Closing equal to the amount
that HCP would receive if one hundred percent (100%) of the accounts receivable
existing with respect to the LP Properties as

54



--------------------------------------------------------------------------------



 



of the Closing Date were collected by the Limited Partnerships immediately prior
to Closing and disbursed to the partners thereof prior to Closing in accordance
with the terms of the LP Agreements. A post-Closing true-up shall be performed
ninety (90) days after the Closing Date, at which time Seller shall pay to Buyer
an amount equal to that portion of such credit that pertains to any such
accounts receivable which were not received by the Limited Partnerships from the
applicable tenants prior to such true-up. Subsequent to Buyer’s receipt of any
such true-up payment from Seller, if Buyer, Seller or the Limited Partnerships
receives any funds from the tenant from which such accounts receivable were due,
then the portion of such funds to which Buyer shall be entitled by virtue of its
ownership of the Partnership Interests shall be disbursed (i) first to Seller up
to the amount of any such true-up payment previously made, and (ii) the
remainder to Buyer. Buyer shall cause the Limited Partnerships to make any
distributions necessary to effectuate the provisions of this paragraph. Subject
to its rights under this paragraph to retain funds in repayment of any such
true-up payment, Seller shall promptly deliver to Buyer any payments of Rent
pertaining to the LP Properties which Seller may receive subsequent to the
Closing.
     (b) Distributions. Notwithstanding anything contained in this Agreement to
the contrary, prior to the Closing, HCP shall be entitled to cause the Limited
Partnerships to make distributions to the respective partners therein with
respect to amounts received and applicable to the period of time prior to
Closing.
     (c) Tax Reporting. The taxable year of each Limited Partnership shall end
on the Closing Date for federal income tax purposes and the accounting and
financial books of each Limited Partnership shall close on the Closing Date. All
items of income, gain, loss and deduction of each Limited Partnership
attributable to the applicable Partnership Interest for the taxable year of each
Limited Partnership that ends on the Closing Date shall be allocated to HCP and
all items of income, gain, loss and deduction of each Limited Partnership
attributable to the applicable Partnership Interest for the taxable year that
commences on the day after the Closing Date and ends with each Limited
Partnership’s fiscal year end shall be allocated to Buyer
     (d) Partial Termination. Notwithstanding anything contained in this
Agreement to the contrary, in the event HCP does not receive (i) consents from
the limited partners under the LP Agreements to transfer the Partnership
Interests to Buyer and withdraw as general partner of the Limited Partnerships,
and (ii) a waiver of the requirement for delivery of any opinions necessary for
such transfers, and of Section 10.4 of each LP Agreement, then unless HCP and
Buyer shall otherwise agree, this Agreement shall be Partially Terminated with
regard to the Partnership Interests and the Partnership Interests shall be
deemed to be a “Deleted Property” for purposes of this Agreement.
     (e) Additional Documentation. In order to effectuate the transfer of the
general partnership interest of each of the Limited Partnerships in accordance
with Section 10.8 of each of the LP Agreements, Buyer shall (i) execute and
deliver to each of the Limited Partnerships a legally binding addendum to each
of the LP Agreements whereby Buyer agrees to be bound by all of the terms and
conditions thereof and to serve as general partner thereof, elects to continue
the business of the applicable Limited Partnership, and accepts all of the
duties and obligations of the general partner thereof, and (ii) with respect to
each of the Limited Partnerships, execute and file with the Office of Secretary
of State to the State of Delaware an amended Certificate of

55



--------------------------------------------------------------------------------



 



Limited Partnership of the applicable Limited Partnership effecting the
substitution of Buyer as the general partner thereunder.
[Signature Page Follows]

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the Effective Date.

             
 
  SELLER:        
 
                HCP, INC., a Maryland corporation
 
           
 
  By:   /s/ Brain J. Maas
 
  Name:   Brain J. Maas
 
  Its:   SVP    
 
                FAEC HOLDINGS (BC), LLC,
a Delaware limited liability company
 
                By:   HCP, INC., a Maryland corporation
its Sole Member
 
           
 
      By:   /s/ Brain J. Maas
 
      Name:   Brain J. Maas
 
      Its:   SVP
 
                HCP DAS PETERSBURG VA, LP,
a Delaware limited partnership
 
                By:   HCP DAS PETERSBURG VA GP, LLC, a Delaware limited
Iiability company, its General Partner
 
           
 
      By:   /s/ Brain J. Maas
 
      Name   Brain J. Maas
 
      Its:   SVP
 
                TEXAS HCP HOLDING, L.P.,
a Delaware limited partnership
 
                By:   TEXAS HCP G.P., INC., a Delaware corporations-its General
Partner
 
           
 
      By:   /s/ Brain J. Maas
 
      Name:   Brain J. Maas
 
      Its:   SVP

S-1



--------------------------------------------------------------------------------



 



              HCPI TRUST, a Maryland real estate trust
 
       
 
  By:   /s/ Brain J. Maas
 
  Name:   Brain J. Maas
 
  Its:   SVP

S-2



--------------------------------------------------------------------------------



 



                 
 
  BUYER:        
 
                    MPT OPERATING PARTNERSHIP, L.P.
a Delaware limited partnership
 
                    By:   MEDICAL PROPERTIES TRUST, LLC,
a Delaware limited liability company, its General Partner
 
               
 
      By:   MEDICAL PROPERTIES TRUST, INC.,
a Maryland corporation, its Sole Member
 
               
 
          By:   /s/ Michael G. Stewart
 
          Name:   MICHAEL G. STEWART
 
          Its:   EXECUTIVE VP & GENERAL COUNSEL

S-3